Case: 09-50822 Document: 00511354149 Page: 1 Date Filed: 01/18/2011




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT   United States Court of Appeals
                                                                 Fifth Circuit

                                                                 FILED
                                                            January 18, 2011
                                No. 09-50822
                                             Lyle W. Cayce
                                                  Clerk
ABIGAIL NOEL FISHER; RACHEL MULTER MICHALEWICZ,

                                       Plaintiffs – Appellants

v.

UNIVERSITY OF TEXAS AT AUSTIN; DAVID B. PRYOR, Executive Vice
Chancellor for Academic Affairs in His Official Capacity; BARRY D.
BURGDORF, Vice Chancellor and General Counsel in His Official Capacity;
WILLIAM POWERS, JR., President of the University of Texas at Austin in
His Official Capacity; BOARD OF REGENTS OF THE UNIVERSITY OF
TEXAS SYSTEM; R. STEVEN HICKS, as Member of the Board of Regents in
His Official Capacity; WILLIAM EUGENE POWELL, as Member of the
Board of Regents in His Official Capacity; JAMES R. HUFFINES, as Member
of the Board of Regents in His Official Capacity; JANIECE LONGORIA, as
Member of the Board of Regents in Her Official Capacity; COLLEEN
MCHUGH, as Member of the Board of Regents in Her Official Capacity;
ROBERT L. STILLWELL, as Member of the Board of Regents in His Official
Capacity; JAMES D. DANNENBAUM, as Member of the Board of Regents in
His Official Capacity; PAUL FOSTER, as Member of the Board of Regents in
His Official Capacity; PRINTICE L. GARY, as Member of the Board of
Regents in His Official Capacity; KEDRA ISHOP, Vice Provost and Director
of Undergraduate Admissions in Her Official Capacity; FRANCISCO G.
CIGARROA, M.D., Interim Chancellor of the University of Texas System in
His Official Capacity,

                                       Defendants – Appellees


                Appeal from the United States District Court
                     for the Western District of Texas
     Case: 09-50822 Document: 00511354149 Page: 2 Date Filed: 01/18/2011

                                     No. 09-50822

Before KING, HIGGINBOTHAM, and GARZA, Circuit Judges.
PATRICK E. HIGGINBOTHAM, Circuit Judge:
       We consider a challenge to the use of race in undergraduate admissions at
the University of Texas at Austin. While the University has confined its explicit
use of race to the elements of a program approved by the Supreme Court in
Grutter v. Bollinger,1 UT’s program acts upon a university applicant pool shaped
by a legislatively-mandated parallel diversity initiative that guarantees
admission to Texas students in the top ten percent of their high school class.
The ever-increasing number of minorities gaining admission under this Top Ten
Percent Law casts a shadow on the horizon to the otherwise-plain legality of the
Grutter-like admissions program, the Law’s own legal footing aside. While the
Law’s ultimate fate is not the fare of this suit, the challenge to the Grutter plan
here rests upon the intimate ties and ultimate confluence of the two initiatives.
Today we affirm the constitutionality of the University’s program as it existed
when Appellants applied and were denied admission.
       Abigail Fisher and Rachel Michalewicz, both Texas residents, were denied
undergraduate admission to the University of Texas at Austin for the class
entering in Fall 2008. They filed this suit alleging that UT’s admissions policies
discriminated against them on the basis of race in violation of their right to
equal protection under the Fourteenth Amendment and federal civil rights
statutes.2 They sought damages as well as injunctive and declaratory relief.
Proceeding with separate phases of liability and remedy, the district court, in a
thoughtful opinion, found no liability and granted summary judgment to the
University.




       1
           539 U.S. 306 (2003).
      2
       Fisher v. Univ. of Tex. at Austin, 645 F. Supp. 2d 587, 590 (W.D. Tex. 2009) (citing
U.S. CONST . amend. XIV, § 1, and 42 U.S.C. §§ 1981, 1983, and 2000d et seq.).

                                            2
     Case: 09-50822 Document: 00511354149 Page: 3 Date Filed: 01/18/2011

                                        No. 09-50822

       The procedural posture of this case defines the scope of our review. There
are no class claims and both students deny intention to reapply to UT.3 It
follows that Fisher and Michalewicz lack standing to seek injunctive or forward-
looking declaratory relief.4 This principle is rote. To obtain forward-looking
equitable remedies, a plaintiff must show she faces imminent threat of future
injury.5     Without that threat, these two applicants only have standing to
challenge their rejection and to seek money damages for their injury.6
       Our focus will be upon the process employed by UT to admit freshmen
when Fisher and Michalewicz applied for the class entering Fall 2008, looking
to earlier and later years only as they illuminate the rejection of these two
applicants.7      Our task is burdened by the reality that we are examining a
dynamic program administered by a large university subject to government
oversight. Indeed, the first of UT’s periodic five-year reviews was to begin in the
fall of 2009, a review that must engage an array of variables, including an ever-
present question of whether to adjust the percentage of students admitted under
the two diversity initiatives.




       3
          Like all Texas residents, Appellants could attend UT Austin as transfer students if
they first enrolled in a participating UT system school and met the standards required by the
Coordinated Admissions Program, discussed in greater detail below. Instead, Appellants
permanently enrolled at other institutions.
       4
         See Defunis v. Odegaard, 416 U.S. 312, 319 (1974) (per curiam) (dismissing for lack
of standing a suit that challenged a law school admissions policy because the plaintiff would
“never again be required to run the gantlet of the Law School’s admissions process”).
       5
       Adarand Constructors, Inc. v. Peña, 515 U.S. 200, 201–11 (1995); City of L.A. v. Lyons,
461 U.S. 95, 105–10 (1983).
       6
           See Lyons, 461 U.S. at 105–07.
       7
         Cf. Parents Involved in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 711 n.1
(relying on data from before the district court record closed, even after newer data had become
available).

                                              3
     Case: 09-50822 Document: 00511354149 Page: 4 Date Filed: 01/18/2011

                                          No. 09-50822

                              I. GRUTTER V. BOLLINGER
       We begin with Grutter v. Bollinger because UT’s race-conscious admissions
procedures were modeled after the program it approved.                        In rejecting
constitutional challenges to the University of Michigan Law School’s admissions
program, Grutter held that the Equal Protection Clause did not prohibit a
university’s “narrowly tailored use of race in admissions decisions to further a
compelling interest in obtaining the educational benefits that flow from a diverse
student body.”8 Mapping on Grutter, UT evaluates each application using a
holistic, multi-factor approach, in which race is but one of many considerations.
In granting summary judgment to UT, the district court found that “it would be
difficult for UT to construct an admissions policy that more closely resembles the
policy approved by the Supreme Court in Grutter,” and “as long as Grutter
remains good law, UT’s current admissions program remains constitutional.” 9
Laying aside the Top Ten Percent Law, that observation is indisputably sound.10


                                                 A
       Grutter embraced the diversity interest articulated twenty-five years
earlier by Justice Powell, who wrote separately in Regents of the University of
California v. Bakke.11 This vision of diversity encompassed a broad array of
qualifications and characteristics where race was a single but important




       8
           Grutter, 539 U.S. at 343.
       9
         Fisher, 645 F. Supp. 2d at 612–13; see also id. at 613 (“If the Plaintiffs are right,
Grutter is wrong.” (internal quotation marks omitted)).
       10
         In practice, the admissions systems of Michigan Law School and UT differ because
UT’s automatic admission of the top ten percent of Texas high school seniors “largely
dominates [its] admissions process.” Fisher, 645 F. Supp. 2d at 595. We discuss the impact
of the Top Ten Percent Law in greater detail below.
       11
            438 U.S. 265, 269 (1978) (opinion of Powell, J.).

                                                 4
    Case: 09-50822 Document: 00511354149 Page: 5 Date Filed: 01/18/2011

                                            No. 09-50822

element.12 The Michigan Law School designed its admissions program to achieve
this broad diversity, selecting students with varied backgrounds and
experiences—including varied racial backgrounds—who would respect and learn
from one another.13 The Court explained:
      [The Law School’s] policy makes clear there are many possible bases
      for diversity admissions, and provides examples of admittees who
      have lived or traveled widely abroad, are fluent in several
      languages, have overcome personal adversity and family hardship,
      have exceptional records of extensive community service, and have
      had successful careers in other fields.14

The Law School’s policy also reaffirmed its “longstanding commitment” to “one
particular type of diversity, that is, racial and ethnic diversity with special
reference to the inclusion of students from groups which have been historically
discriminated against, like African-Americans, Hispanics and Native Americans,
who without this commitment might not be represented in [the] student body in
meaningful numbers.”15
      In an effort to ensure representation of minorities, the Law School sought
to enroll a “critical mass” of minority students, which would result in increased
minority engagement in the classroom and enhanced minority contributions to
the character of the School. The Grutter Court endorsed this goal, holding that
diversity, including seeking a critical mass of minority students, is “a compelling
state interest that can justify the use of race in university admissions.” 16
      That the concept of critical mass bears a simple but deceptive label is
evidenced by the division of the Justices over its meaning. In his dissent, Chief


      12
           See Grutter, 539 U.S. at 325 (citing Bakke, 438 U.S. at 315 (opinion of Powell, J.)).
      13
           Id. at 314.
      14
           Id. at 338 (brackets and internal quotation marks omitted).
      15
           Id. at 316 (internal quotation marks omitted).
      16
           Id. at 325; see id. at 329–30.

                                                 5
    Case: 09-50822 Document: 00511354149 Page: 6 Date Filed: 01/18/2011

                                         No. 09-50822

Justice Rehnquist saw critical mass as only the minimum level necessary “[t]o
ensure that the[] minority students do not feel isolated or like spokespersons for
their race; to provide adequate opportunities for the type of interaction upon
which the educational benefits of diversity depend; and to challenge all students
to think critically and reexamine stereotypes.”17 On this view, critical mass is
defined only as a proportion of the student body, and the percentage that suffices
for one minority group should also suffice for another group.
      In contrast, Justice O’Connor, writing for the Court, explained that critical
mass must be “defined by reference to the educational benefits that diversity is
designed to produce.”18 Her opinion recognizes that universities do more than
simply impart knowledge to their students. Synthesizing, we find at least three
distinct educational objectives served by the diversity she envisioned:
      1.        Increased Perspectives. Justice O’Connor observed that
                including diverse perspectives improves the quality of the
                educational process because “classroom discussion is livelier,
                more spirited, and simply more enlightening and interesting
                when the students have the greatest possible variety of
                backgrounds.”19 In this respect, Grutter echoes Justice
                Powell’s recognition in Bakke that it is “essential to the
                quality of higher education” that a university be able to
                pursue “[t]he atmosphere of speculation, excitement and
                creation” that is “promoted by a diverse student body.” 20
                Indeed, diversity often brings not just excitement, but
                valuable knowledge as well. “[A] student with a particular
                background—whether it be ethnic, geographic, culturally
                advantaged or disadvantaged—may bring to a [university]
                experiences, outlooks, and ideas that enrich the training of its




      17
           Id. at 380 (Rehnquist, C.J., dissenting).
      18
           Id. at 329–30 (opinion of the Court).
      19
           Id. at 330 (internal quotation marks omitted).
      20
           438 U.S. at 312 (opinion of Powell, J.) (internal quotation marks omitted).

                                                   6
Case: 09-50822 Document: 00511354149 Page: 7 Date Filed: 01/18/2011

                                  No. 09-50822

            student body and better equip its graduates to render with
            understanding their vital service to humanity.”21

 2.         Professionalism.       The majority pointed to “numerous
            studies” showing that “student body diversity . . . better
            prepares [students] as professionals.”22 The Court has
            “repeatedly acknowledged the overriding importance of
            preparing students for work and citizenship,”23 and today’s
            students must be prepared to work within “an increasingly
            diverse workforce.”24 Indeed, “major American businesses
            have made clear that the skills needed in today’s increasingly
            global marketplace can only be developed through exposure
            to widely diverse people, cultures, ideas, and viewpoints.”25 A
            diverse student body serves this end by “promot[ing]
            cross-racial understanding, help[ing] to break down racial
            stereotypes, and enabl[ing] students to better understand
            persons of different races.” 26

 3.         Civic Engagement. The Court recognized that “[e]ffective
            participation by members of all racial and ethnic groups in
            the civic life of our Nation is essential if the dream of one
            Nation, indivisible, is to be realized.”27 A diverse student body
            is crucial for fostering this ideal of civic engagement, because
            “[i]n order to cultivate a set of leaders with legitimacy in the
            eyes of the citizenry, it is necessary that the path to
            leadership be visibly open to talented and qualified
            individuals of every race and ethnicity.”28 Maintaining a
            visibly open path to leadership demands that “[a]ccess to
            [higher] education . . . be inclusive of talented and qualified


 21
      Id. at 314.
 22
      Grutter, 539 U.S. at 330 (internal quotation marks omitted).
 23
      Id. (internal quotation marks omitted).
 24
      Id. (internal quotation marks omitted).
 25
      Id.
 26
      Id. (internal quotation marks and brackets omitted).
 27
      Id. at 332.
 28
      Id.

                                         7
     Case: 09-50822 Document: 00511354149 Page: 8 Date Filed: 01/18/2011

                                        No. 09-50822

                 individuals of every race and ethnicity, so that all members of
                 our heterogeneous society may participate in the educational
                 institutions that provide the training and education necessary
                 to succeed in America.”29 Each member of society “must have
                 confidence in the openness and integrity of the educational
                 institutions that provide this training.” 30 Further, efforts to
                 educate and to encourage future leaders from previously
                 underrepresented backgrounds will serve not only to inspire,
                 but to actively engage with many woefully underserved
                 communities, helping to draw them back into our national
                 fabric.


                                              B
       Recognizing the pursuit of diversity, including racial diversity, to be a
compelling interest in higher education, Grutter endorsed the right of public
universities to increase enrollment of underrepresented minorities. Grutter also
cautioned that, while it accepted diversity as a compelling interest, any sorting
of persons on the basis of race must be by measures narrowly tailored to the
interest at stake.
       As we read the Court, a university admissions program is narrowly
tailored only if it allows for individualized consideration of applicants of all




       29
            Id. at 332–33. The Court further explained:
       [E]ducation [is] pivotal to sustaining our political and cultural heritage with a
       fundamental role in maintaining the fabric of society. . . . [T]he diffusion of
       knowledge and opportunity through public institutions of higher education must
       be accessible to all individuals regardless of race or ethnicity. The United
       States, as amicus curiae, affirms that “[e]nsuring that public institutions are
       open and available to all segments of American society, including people of all
       races and ethnicities, represents a paramount government objective.” And,
       “[n]owhere is the importance of such openness more acute than in the context
       of higher education.”

Id. at 331–32 (final two alterations in original; citations and some internal quotation marks
omitted).
       30
            Id. at 332.

                                               8
     Case: 09-50822 Document: 00511354149 Page: 9 Date Filed: 01/18/2011

                                          No. 09-50822

races.31 Such consideration does not define an applicant by race but instead
ensures that she is valued for all her unique attributes. Rather than applying
fixed stereotypes of ways that race affects students’ lives, an admissions policy
must be “‘flexible enough to consider all pertinent elements of diversity in light
of the particular qualifications of each applicant.’”32 As the Supreme Court later
summarized, “The entire gist of the analysis in Grutter was that the admissions
program at issue there focused on each applicant as an individual, and not
simply as a member of a particular racial group.”33                         Thus, a university
admissions policy is more likely to be narrowly tailored if it contemplates that
a broad range of qualities and experiences beyond race will be important
contributions to diversity and as such are appropriately considered in
admissions decisions.34
       Because a race-conscious admissions program is constitutional only if
holistic, flexible, and individualized, a university may not establish a quota for
minority applicants, nor may it evaluate minority applications “on separate
admissions tracks.”35 The “racial-set-aside program” rejected by Justice Powell
in Bakke ran afoul of these related prohibitions because it reserved 16 out of 100
seats for members of certain minority groups.36 A university also may not award
a fixed number of bonus points to minority applicants.37 That was the lesson of



       31
            Id. at 337.
       32
            Id. (quoting Bakke, 438 U.S. at 317 (opinion of Powell, J.)).
       33
          Parents Involved, 551 U.S. at 722; see also Grutter, 539 U.S. at 337 (“The importance
of this individualized consideration in the context of a race-conscious admissions program is
paramount.”).
       34
            Grutter, 539 U.S. at 338.
       35
            Id. at 334 (citing Bakke, 438 U.S. at 315–16 (opinion of Powell, J.)).
       36
            Id. at 322; see Bakke, 438 U.S. at 289 (opinion of Powell, J.).
       37
            Gratz v. Bollinger, 539 U.S. 244, 271–72 (2003).

                                                 9
    Case: 09-50822 Document: 00511354149 Page: 10 Date Filed: 01/18/2011

                                         No. 09-50822

Grutter’s companion case, Gratz v. Bollinger, in which the Court struck down the
University of Michigan’s undergraduate admissions program because it
automatically        awarded     a     fixed   number   of   admissions     points    to   all
underrepresented minority applicants, resulting in a group-based admissions
boost.38
      Both Bakke and Gratz firmly rejected group treatment, insisting that the
focus be upon individuals and that an applicant’s achievements be judged in the
context of one’s personal circumstances, of which race is only a part.                     So
deployed, a white applicant raised by a single parent who did not attend high
school and struggled paycheck to paycheck and a minority child of a successful
cardiovascular surgeon may both claim adversity, but the personal hurdles each
has cleared will not be seen to be of the same height.


                                                C
      Finally, Grutter requires that any race-conscious measures must have a
“logical end point” and be “limited in time.”39 This durational requirement can
be satisfied by sunset provisions or by periodic reviews to reconsider whether
there are feasible race-neutral alternatives that would achieve diversity
interests “‘about as well.’”40 In this respect, Grutter is best seen not as an
unqualified endorsement of racial preferences, but as a transient response to
anemic academic diversity. As Justice O’Connor observed, “We expect that 25
years from now, the use of racial preferences will no longer be necessary to
further the interest approved today.” 41




      38
           Id.
      39
           Grutter, 539 U.S. at 342.
      40
           Id. at 339 (quoting Wygant v. Jackson Bd. of Educ., 476 U.S. 267, 280 n.6 (1986)).
      41
           Id. at 343.

                                                10
     Case: 09-50822 Document: 00511354149 Page: 11 Date Filed: 01/18/2011

                                         No. 09-50822

    II. HISTORY OF THE UNIVERSITY’S ADMISSIONS POLICIES
       Justice O’Connor’s vision may prove to be more aspirational than
predictive. Regardless, universities will construct admissions programs wedded
to their missions, which include bringing both meritorious and diverse students
to campus. Each year, UT receives applications from approximately four times
more students than it can enroll.42              Over the past two decades, UT has
repeatedly revised its admissions procedures to reflect its calculus of educational
values while navigating judicial decisions and legislative mandates.


                                               A
       Until 1996, UT selected students using two metrics. The first measure,
still employed today, is the Academic Index (“AI”), a computation based on the
student’s high school class rank, standardized test scores, and the extent to
which the applicant exceeded UT’s required high school curriculum.43 Perceiving
that AI alone would produce a class with unacceptably low diversity levels, UT
considered a second element for admissions—race. These measures combined
resulted in UT admitting more than 90% of applicants who were ranked in the
top ten percent of their high school class.44
       There were then no clear legal limits on a university’s use of race in
admissions. The Supreme Court decided Bakke in 1978 but its guidance came




       42
            Fisher, 645 F. Supp. 2d at 590.
       43
            Id. at 596.
       44
          Marta Tienda et al., Closing the Gap?: Admissions & Enrollment at the Texas Public
Flagships Before and After Affirmative Action 52 tbl.5 (Tex. Higher Educ. Opportunity Project
Working Paper), available at http://theop.princeton.edu/workingpapers.html. Unlike the
current Top Ten Percent Law, UT’s earlier policies did not mandate the admission of all top
ten percent students. Thus, even though a top ranking at a predominantly minority high
school would contribute to a higher AI score, the AI alone could not effectively serve as a proxy
for race because, on average, minorities received lower standardized test scores.

                                               11
     Case: 09-50822 Document: 00511354149 Page: 12 Date Filed: 01/18/2011

                                        No. 09-50822

in a fractured decision, leaving a quarter century of uncertainty.45 The record
does not detail precisely how race factored in admissions decisions during this
time, but it is undisputed that race was considered directly and was often a
controlling factor in admission.46 Under this race-conscious admissions policy,
the freshman class entering in Fall 1993 included 5,329 students, of whom 238
were African-American (4.5% of the overall class) and 832 were Hispanic
(15.6%).47


                                                B
       Race-conscious admissions ended in 1996 with Hopwood v. Texas, when
a panel of this court struck down the use of race-based criteria in admissions


       45
         Regents of the Univ. of Cal. v. Bakke, 438 U.S. 265 (1978). Four Justices would have
held that universities have broad authority to consider race in admissions in order to “remedy
disadvantage cast on minorities by past racial prejudice.” Id. at 325 (joint opinion of Brennan,
White, Marshall, and Blackmun, JJ.). Four other Justices would have held that Title VI of the
Civil Rights Act of 1964 bars federally funded universities from making any admissions
decisions on the basis of race. Id. at 417–18 (opinion of Stevens, J., joined by Burger, C.J., and
Stewart and Rehnquist, JJ.). Justice Powell cast the decisive vote in a separate opinion—not
joined in full by any other Justice—that invalidated the racial set-aside in the admissions
program then before the Court, but reasoned that it would be constitutional for a university
to consider race as one facet of diversity in a flexible review that treated each applicant as an
individual. Id. at 316–19 (opinion of Powell, J.). Because none of these positions carried the
support of a majority of the Court, it was not completely clear which (if any) of these rationales
was controlling. See Grutter, 529 U.S. at 322–25 (2003) (recounting this history and the
subsequent confusion among lower courts).
       46
        Records do reflect that at UT’s law school during this time, minority and nonminority
applicants were reviewed by separate admissions committees and were subject to different
grade and test-score cutoffs. See Hopwood v. Texas, 78 F.3d 932, 935–38 (5th Cir. 1996).
       47
          Univ. of Tex. at Austin, 1998–1999 Statistical Handbook. Minority enrollment was
fairly consistent from 1989 until 1993, with some slight decreases in 1994 and 1995. UT
publishes its Statistical Handbook annually, and these handbooks are cited throughout the
district court record. See Univ. of Tex. at Austin Office of Admissions, Diversity Levels of
Undergraduate Classes at The University of Texas at Austin 1996–2002 (2003) (Dist. Ct. Dkt.
No. 96, Tab 8, Ex. B), at 5, 6; Univ. of Tex. at Austin, Proposal to Consider Race and Ethnicity
in Admissions (2004) (Dist. Ct. Dkt. No. 96, Tab 11, Ex. A), at 30; Univ. of Tex. at Austin
Office of Admissions, 2008 Top Ten Percent Report (Dist. Ct. Dkt. No. 94, Ex. 9), at 4
[hereinafter 2008 Top Ten Percent Report]. Handbooks dating back to 1998 are available
online at http://www.utexas.edu/academic/ima/stat_handbook/.

                                               12
    Case: 09-50822 Document: 00511354149 Page: 13 Date Filed: 01/18/2011

                                        No. 09-50822

decisions at UT’s law school.48 A majority of that panel held that diversity in
education was not a compelling government interest,49 a conclusion the Texas
Attorney General interpreted as prohibiting the use of race as a factor in
admissions by any undergraduate or graduate program at Texas state
universities.50
      Beginning with the 1997 admissions cycle, UT deployed a Personal
Achievement Index (“PAI”) to be used with the Academic Index. In contrast to
the mechanical formulas used to calculate the AI, the PAI was meant “to identify
and reward students whose merit as applicants was not adequately reflected by
their class rank and test scores.”51 Although facially race-neutral, the PAI was
in part designed to increase minority enrollment; many of the PAI factors
disproportionately affected minority applicants.52
      UT also implemented other facially “race-neutral” policies that, together
with the AI and PAI, remain in use today. It created targeted scholarship
programs to increase its yield among minority students, expanded the quality
and quantity of its outreach efforts to high schools in underrepresented areas of
the state, and focused additional attention and resources on recruitment in
low-performing schools.53
      Despite these efforts, minority presence at UT decreased immediately.
Although the 1996 admissions decisions were not affected by Hopwood, the
publicity from the case impacted the number of admitted minorities who chose
to enroll. In 1997, fewer minorities applied to UT than in years past. The

      48
           78 F.3d 932 (1996).
      49
           Id. at 944–48.
      50
           See Tex. Att’y Gen. Letter Op. No. 97-001 (1997).
      51
           Fisher, 645 F. Supp. 2d at 591.
      52
           Id. at 591–92.
      53
           Id. at 592.

                                              13
    Case: 09-50822 Document: 00511354149 Page: 14 Date Filed: 01/18/2011

                                       No. 09-50822

number of African-American and Hispanic applicants dropped by nearly a
quarter, while the total number of University applicants decreased by only
13%.54      This decrease in minority applicants had a corresponding effect on
enrollment. Compared to 1995, African-American enrollment for 1997 dropped
almost 40% (from 309 to 190 entering freshmen) while Hispanic enrollment
decreased by 5% (from 935 to 892 entering freshmen). In contrast, Caucasian
enrollment increased by 14%, and Asian-American enrollment increased by
20%.55


                                               C
       In 1997, the Texas legislature responded to the Hopwood decision by
enacting the Top Ten Percent Law, still in effect.56                The law altered UT’s
preexisting policy and mandated that Texas high school seniors in the top ten
percent of their class be automatically admitted to any Texas state university.
       In its first year, the Top Ten Percent Law succeeded in increasing minority
percentages at UT. African-American enrollment rose from 2.7% to 3.0% and
Hispanic enrollment rose from 12.6% to 13.2%. However, the absolute number
of minorities remained stable as a result of a smaller freshman class. Over time,
both the number and percentage of enrolled Hispanics and African-Americans
increased. The entering freshman class of 2004, the last admitted without the
Grutter-like plan, was 4.5% African-American (309 students), 16.9% Hispanic




       54
        Diversity Levels of Undergraduate Classes at The University of Texas at Austin
1996–2002 (2003) (Dist. Ct. Dkt. No. 96, Tab 8, Ex. B), at 6.
       55
            1998–1999 Statistical Handbook.
       56
         TEX . EDUC . CODE § 51.803 (1997). The Top Ten Percent Law was amended, during
the course of this litigation, to cap the number of students guaranteed admission at UT Austin
to 75% of the seats available to Texas residents. Id. § 51.803(a-1) (2010). The cap is effective
starting with admissions to the Fall 2011 entering class and is currently scheduled to end with
admissions to the Fall 2015 entering class.

                                              14
     Case: 09-50822 Document: 00511354149 Page: 15 Date Filed: 01/18/2011

                                          No. 09-50822

(1,149 students), and 17.9% Asian-American (1,218 students) in a class of 6,796
students.57
       The Top Ten Percent Law did not by its terms admit students on the basis
of race, but underrepresented minorities were its announced target and their
admission a large, if not primary, purpose. In 2004, among freshmen who were
Texas residents, 77% of the enrolled African-American students and 78% of the
Hispanic students had been admitted under the Top Ten Percent Law, compared
to 62% of Caucasian students.58 These numbers highlight the contribution of the
Top Ten Percent Law to increasing minority enrollment, but they also reflect a
trade-off implicit in the Law: the increase rested heavily on the pass from
standardized testing offered by the Top Ten Percent Law. After implementation
of the Law, the likelihood of acceptance for African-American and Hispanic
students in the second decile of their high school class, who were without the
benefits of the pass from standardized testing, declined.                     Meanwhile, the
acceptance probability of similarly situated Caucasian students increased.59


                                                 D
       Hopwood’s prohibitions ended after the 2004 admissions cycle with the
Supreme Court’s 2003 decision in Grutter.60 In August 2003, the University of
Texas Board of Regents authorized the institutions within the University of
Texas system to examine “whether to consider an applicant’s race and ethnicity”
in admissions “in accordance with the standards enunciated in” Grutter.61

       57
            2008 Top Ten Percent Report at 6 tbl.1.
       58
         Id. at 8; see also Fisher, 645 F. Supp. 2d at 593 (reporting statistics for total admitted
applicants, both Texas and non-Texas residents).
       59
            Tienda et al., supra note 44, at 52 tbl.5.
       60
            539 U.S. 306 (2003).
       61
         Minutes of the Board of Regents of the University of Texas at Austin, Meeting No.
969, Aug. 6–7, 2003 (Dist. Ct. Dkt. No. 94, Ex. 19, Tab A), at 4.

                                                 15
     Case: 09-50822 Document: 00511354149 Page: 16 Date Filed: 01/18/2011

                                         No. 09-50822

       As part of its examination, UT commissioned two studies to explore
whether the University was enrolling a critical mass of underrepresented
minorities. The first study examined minority representation in undergraduate
classes, focusing on classes of “participatory size,” which it defined as between
5 and 24 students. UT analyzed these classes, which included most of the
undergraduate courses, because they offered the best opportunity for robust
classroom discussion, rich soil for diverse interactions. According to the study,
90% of these smaller classes in Fall 2002 had either one or zero
African-American students, 46% had one or zero Asian-American students, and
43% had one or zero Hispanic students.62 A later retabulation, which excluded
the very smallest of these classes and considered only classes with 10 to 24
students, found          that   89%     of those     classes had       either one      or zero
African-American students, 41% had one or zero Asian-American students, and
37% had either one or zero Hispanic students.63                     In its second study, UT
surveyed undergraduates on their impressions of diversity on campus and in the
classroom. Minority students reported feeling isolated, and a majority of all
students felt there was “insufficient minority representation” in classrooms for
“the full benefits of diversity to occur.” 64
       The University incorporated the findings of these two studies in its June
2004 Proposal to Consider Race and Ethnicity in Admissions.65                        The 2004
Proposal concluded that diverse student enrollment “break[s] down stereotypes,”
“promotes cross-racial understanding,” and “prepares students for an


       62
         Fisher, 645 F. Supp. 2d at 593. Classes with only one student of a given minority
were thought to be just as troubling as classes with zero students of that minority because a
single minority student is apt to feel isolated or like a spokesperson for his or her race. Id. at
602–603; see also Grutter, 539 U.S. at 319.
       63
            Lavergne Aff. (Dist. Ct. Dkt. No. 102, Tab B) ¶¶ 4–5.
       64
            Walker Aff. (Dist. Ct. Dkt. No. 96, Tab 11) ¶ 12.
       65
            Dist. Ct. Dkt. No. 96, Tab 11, Ex. A [hereinafter 2004 Proposal].

                                                16
    Case: 09-50822 Document: 00511354149 Page: 17 Date Filed: 01/18/2011

                                        No. 09-50822

increasingly      diverse    workplace      and     society.”66    With      respect   to   the
undergraduate program in particular, the 2004 Proposal explained that “[a]
comprehensive college education requires a robust exchange of ideas, exposure
to differing cultures, preparation for the challenges of an increasingly diverse
workforce, and acquisition of competencies required of future leaders.” 67 With
one eye on Grutter, it observed that these objectives are especially important at
UT because its “mission and . . . flagship role” is to “prepare its students to be
the leaders of the State of Texas”—a role which, given the state’s increasingly
diverse profile, will require them “to be able to lead a multicultural workforce
and to communicate policy to a diverse electorate.” 68
      Citing the classroom diversity study, the 2004 Proposal explained that UT
had not yet achieved the critical mass of underrepresented minority students
needed to obtain the full educational benefits of diversity. Accordingly, the 2004
Proposal recommended adding the consideration of race as one additional factor
within a larger admissions scoring index. This recommendation was presented
as “an acknowledgment that the significant differences between the racial and
ethnic makeup of the University’s undergraduate population and the state’s
population prevent the University from fully achieving its mission.” 69
      After more than a year of study following the Grutter decision, UT adopted
a policy to include race as one of many factors considered in admissions. UT has
no set date by which it will end the use of race in undergraduate admissions.
Rather, it formally reviews the need for race-conscious measures every five years
and considers whether adequate race-neutral alternatives exist. In addition, the




      66
           Id. at 1 (internal quotation marks omitted); see also Fisher, 645 F. Supp. 2d at 603.
      67
           2004 Proposal at 23 (quoted in Fisher, 645 F. Supp. 2d at 602).
      68
           Id. at 24 (quoted in Fisher, 645 F. Supp. 2d at 602).
      69
           Id. (quoted in Fisher, 645 F. Supp. 2d at 602).

                                               17
    Case: 09-50822 Document: 00511354149 Page: 18 Date Filed: 01/18/2011

                                         No. 09-50822

district court found that the University informally reviews its admissions
procedures each year.70
       The current policy has produced noticeable results.                 One magazine
dedicated to diversity in higher education ranked UT “sixth in the nation in
producing undergraduate degrees for minority groups.” 71 In an entering class
that was roughly the same size in 1998 as it was in 2008, the enrollment of
African-American students doubled from 165 students to 335 students. Hispanic
enrollment increased approximately 1.5 times, from 762 students to 1,228
students. Asian-American enrollment also increased nearly 10%, from 1,034
students to 1,126 students.72 By contrast, in 2004, the last year the Top Ten
Percent Law operated without the Grutter plan, fall enrollment included only
275 African-Americans and 1,024 Hispanics.
       Because of the myriad programs instituted, it can be difficult to attribute
increases in minority enrollment to any one initiative.                      In addition,
demographics have shifted in Texas, so increases in minority enrollment likely
in part reflect the increased presence of minorities statewide.


                          III. THE CHALLENGED POLICY
       UT’s consideration of race is one part of the complex admissions process
operating when Appellants were rejected. Given Appellants’ challenge, we must
examine the whole of the process.


       70
            Fisher, 645 F. Supp. 2d at 594.
       71
         Id. This particular ranking is somewhat limited in its significance, however, as the
results are based on raw tabulations of the number of degrees conferred upon minority
students. Large schools, like UT, are more likely to be ranked higher simply because they
graduate a greater number of students (both minorities and non-minorities). See Victor M.H.
Borden, Top 100 Undergraduate Degree Producers: Interpreting the Data, DIVERSE ISSUES IN
HIGHER EDUC ., June 12, 2008.
       72
          Statistical Handbook 2004–2005, at 22 tbl.S13A; Statistical Handbook 2009–2010,
at 16 tbl.S12 (data for fall enrollment only). For fall and summer numbers combined, see 2008
Top Ten Percent Report at 6.

                                              18
    Case: 09-50822 Document: 00511354149 Page: 19 Date Filed: 01/18/2011

                                       No. 09-50822



                                              A
       UT is a public institution of higher education, authorized by the Texas
Constitution and supported by state and federal funding. Accordingly, it begins
its admissions process by dividing applicants into three pools: (1) Texas
residents, (2) domestic non-Texas residents, and (3) international students.
Students compete for admission only against other students in their respective
pool. Texas residents are allotted 90% of all available seats, with admission
based on a two-tiered system, beginning with students automatically admitted
under the Top Ten Percent Law and then filling the remaining seats on the basis
of the Academic and Personal Achievement Indices.73 Because Appellants are
Texas residents, their challenge focuses on the admissions procedures applied
to in-state applicants.
       Texas applicants are divided into two subgroups: (1) Texas residents who
are in the top ten percent of their high school class and (2) those Texas residents
who are not.      Top ten percent applicants are guaranteed admission to the
University, and the vast majority of freshmen are selected in this way, without
a confessed consideration of race. In 2008, for example, 81% of the entering class
was admitted under the Top Ten Percent Law, filling 88% of the seats allotted
to Texas residents and leaving only 1,216 offers of admission university-wide for
non-top ten percent residents.74 The impact of the Top Ten Percent Law on UT’s
admissions has increased dramatically since it was first introduced in 1998,




       73
        Admission decisions for domestic non-Texas residents and international applicants
are made solely on the basis of their Academic and Personal Achievement Indices.
       74
         2008 Top Ten Percent Report at 8 tbl.2, 9 tbl.2b. Table 2 shows 8,984 top ten percent
students were admitted in 2008. The UT Associate Director of Admissions reported that
10,200 admissions slots are available for Texas residents, leaving 1,216 slots for non-top ten
percent students. Ishop Aff. (Dist. Ct. Dkt. No. 96, Tab 7) ¶ 12.

                                             19
     Case: 09-50822 Document: 00511354149 Page: 20 Date Filed: 01/18/2011

                                        No. 09-50822

when only 41% of the seats for Texas residents were claimed by students with
guaranteed admission.75
       The remaining Texas applicants, who were not within the top ten percent
of their high school graduating class, compete for admission based on their
Academic and Personal Achievement Indices.76 The Academic Index is the
mechanical formula that predicts freshman GPA using standardized test scores
and high school class rank.77 Some applicants’ AI scores are high enough that
they receive admission based on that score alone. Others are low enough that
their applications are considered presumptively denied. If an application is
presumptively denied, senior admission staff review the file and may, on rare
occasions, designate the file for full review notwithstanding the AI score.78
       The Personal Achievement Index is based on three scores: one score for
each of the two required essays and a third score, called the personal
achievement score, which represents an evaluation of the applicant’s entire file.
The essays are each given a score between 1 and 6 through “a holistic evaluation
of the essay as a piece of writing based on its complexity of thought,




       75
         Id. at 7 tbl.1a. In 1998, out of a class that included 6,110 Texas residents, only 2,513
enrolled freshmen were admitted under the Top Ten Percent Law.
       76
         The district court found that, on “relatively rare” occasions, a holistic review of the
entire application may result in the University admitting an applicant to the fall class even
though his or her AI or PAI scores fall just shy of the official cutoff. See Fisher, 645 F. Supp.
2d at 599.
       77
         Fisher, 645 F. Supp. 2d at 596. The precise formulas used to calculate an applicant’s
Academic Index are derived by regression analysis and vary by intended major. For instance,
the formula for prospective engineering majors gives greater weight to math scores, whereas
the formula for prospective liberal arts majors gives somewhat greater weight to verbal scores.
See 2004 Proposal at 27 & n.5. The differences in these formulas are immaterial to the
present case.
       78
         In other words, no applicant is denied admission based purely on AI score without
having her file reviewed by at least one admissions reader and her individual circumstances
considered.

                                               20
       Case: 09-50822 Document: 00511354149 Page: 21 Date Filed: 01/18/2011

                                          No. 09-50822

substantiality of development, and facility with language.”79                    The personal
achievement score is also based on a scale of 1 to 6, although it is given slightly
greater weight in the final PAI calculation than the mean of the two essay
scores.80
        This personal achievement score is designed to recognize qualified
students whose merit as applicants was not adequately reflected by their
Academic Index. Admissions staff assign the score by assessing an applicant’s
demonstrated leadership qualities, awards and honors, work experience, and
involvement in extracurricular activities and community service. In addition,
the personal achievement score includes a “special circumstances” element that
may reflect the socioeconomic status of the applicant and his or her high school,
the applicant’s family status and family responsibilities, the applicant’s
standardized test score compared to the average of her high school,
and—beginning in 2004—the applicant’s race.81                   To assess these intangible
factors, evaluators read the applicant’s essays again, but this time with an eye
to the information conveyed rather than the quality of the student’s writing.
Admissions officers undergo annual training by a nationally recognized expert
in holistic scoring, and senior staff members perform quality control to verify
that awarded scores are appropriate and consistent. The most recent study, in
2005, found that holistic file readers scored within one point of each other 88%
of the time.82




        79
             Fisher, 645 F. Supp. 2d at 597.
        80
             PAI = [(personal achievement score * 4) + (average essay score * 3)] / 7. Id. at 597
n.7.
        81
             Id. at 591–592, 597.
        82
          Id. at 597; see Univ. of Tex. at Austin Office of Admissions, Inter-Rater Reliability of
Holistic Measures Used in the Freshman Admission Process of the University of Texas at Austin
(Feb. 22, 2005) (Dist. Ct. Dkt. No. 94, Ex. 10).

                                                21
    Case: 09-50822 Document: 00511354149 Page: 22 Date Filed: 01/18/2011

                                        No. 09-50822

      None of the elements of the personal achievement score—including
race—are considered individually or given separate numerical values to be
added together. Rather, the file is evaluated as a whole in order to provide the
fullest possible understanding of the student as a person and to place his or her
achievements in context.83          As UT’s director of admissions explained, “race
provides—like [the] language [spoken in the applicant’s home], whether or not
someone       is   the   first in    their family to       attend   college, and    family
responsibilities—important context in which to evaluate applicants, and is only
one aspect of the diversity that the University seeks to attain.” 84               Race is
considered as part of the applicant’s context whether or not the applicant
belongs to a minority group, and so—at least in theory—it “can positively impact
applicants of all races, including Caucasian[s], or [it] may have no impact
whatsoever.”85 Moreover, given the mechanics of UT’s admissions process, race
has the potential to influence only a small part of the applicant’s overall
admissions score. The sole instance when race is considered is as one element
of the personal achievement score, which itself is only a part of the total PAI.
Without a sufficiently high AI and well-written essays, an applicant with even
the highest personal achievement score will still be denied admission.86


                                               B
      Although the process for calculating AI and PAI scores is common to all
parts of the University, each offer of admission to UT is ultimately tied to an
individual school or major. Texas residents in the top ten percent of their high




      83
           Fisher, 645 F. Supp. 2d at 597.
      84
           Walker Aff. (Dist. Ct. Dkt. No. 96, Tab 11) ¶ 15.
      85
           Fisher, 645 F. Supp. 2d at 597.
      86
           See id. at 608.

                                               22
    Case: 09-50822 Document: 00511354149 Page: 23 Date Filed: 01/18/2011

                                      No. 09-50822

school class are guaranteed admission to the University, but they are not
assured admission to the individual school or program of their choice.
       Most majors and colleges in the University provide automatic admission
to Top Ten Percent Law applicants, but certain “impacted majors”—including
the School of Business, the College of Communication, and the Schools of
Engineering, Kinesiology, and Nursing—are obligated to accept only a certain
number of Top Ten Percent Law applicants.87 These programs are “impacted”
because they could fill 80% or more of their available spaces each year solely
through operation of the Top Ten Percent Law. To avoid oversubscription and
to allow these colleges and majors to admit some non-top ten percent applicants,
UT caps the percentage of students automatically admitted to these programs
at 75% of the available spaces.88
       Top Ten Percent Law applicants who do not receive automatic entry to
their first choice program compete for admission to the remaining spaces, and
if necessary to their second-choice program, on the basis of their AI and PAI
scores. The admissions office places students into matrices for each preferred
school or major, with students grouped by AI score along one axis and PAI score
along the other axis. Liaisons for the majors then establish a cutoff line, which
is drawn in a stair-step pattern. Applicants denied admission to their first-
choice program are considered for their second choice, with cutoff lines
readjusted to reflect the influx of those applicants.              Any top ten percent
applicants not admitted to either their first- or second-choice program are
automatically admitted as Liberal Arts Undeclared majors. All other applicants




       87
         In addition, because of special portfolio, audition, and other requirements, the Top
Ten Percent Law does not apply to the School of Architecture, the School of Fine Arts, and
certain honors programs.
       88
          Thus, for example, the School of Business granted automatic admission only to those
students who graduated in the top 4% of their high school class and selected a business major
as their first choice. Ishop Dep. (Dist. Ct. Dkt. No. 96, Tab 2) at 32.

                                             23
    Case: 09-50822 Document: 00511354149 Page: 24 Date Filed: 01/18/2011

                                    No. 09-50822

not yet admitted to UT compete, again according to AI and PAI scores, for any
remaining seats in the Liberal Arts Undeclared program.
         Although this completes the admissions process for the fall portion of the
freshman class, no Texas resident who submits a timely application is denied
admission. Instead, those residents not admitted to the entering fall class are
offered admission to either the summer program or the Coordinated Admissions
Program (CAP). Marginal applicants who missed the cutoff for the fall class are
offered admission to the summer program, which permits students to begin their
studies at UT during the summer and then join the regularly admitted students
in the fall. About 800 students enroll in the summer program each year. All
remaining Texas applicants are automatically enrolled in CAP, which
guarantees admission as a transfer student if the student enrolls in another UT
system campus for her freshman year and meets certain other conditions,
including the completion of thirty credit hours with a cumulative grade point
average of 3.2 or higher.


                                          C
         The Academic Index and Personal Achievement Index now employed by
UT have been in continuous use since 1997. The lone substantive change came
in 2005, following the Grutter decision, when the Board of Regents authorized
the consideration of race as another “special circumstance” in assessing an
applicant’s personal achievement score.
         Race—like all other elements of UT’s holistic review—is not considered
alone.     Admissions officers reviewing each application are aware of the
applicant’s race, but UT does not monitor the aggregate racial composition of the
admitted applicant pool during the process. The admissions decision for any
particular applicant is not affected—positively or negatively—by the number of




                                         24
    Case: 09-50822 Document: 00511354149 Page: 25 Date Filed: 01/18/2011

                                         No. 09-50822

other students in her racial group who have been admitted during that year.89
Thus, “it is difficult to evaluate which applicants have been positively or
negatively affected by its consideration or which applicants were ultimately
offered admission due to their race who would not have otherwise been offered
admission.”90 Nevertheless, the district court found that race “is undisputedly
a meaningful factor that can make a difference in the evaluation of a student’s
application.” 91


                                                   D
       UT undoubtedly has a compelling interest in obtaining the educational
benefits of diversity, and its reasons for implementing race-conscious
admissions—expressed in the 2004 Proposal—mirror those approved by the
Supreme Court in Grutter.            The district court found that both the UT and
Grutter policies “attempt to promote ‘cross-racial understanding,’ ‘break down
racial stereotypes,’ enable students to better understand persons of other races,
better prepare students to function in a multi-cultural workforce, cultivate the
next set of national leaders, and prevent minority students from serving as
‘spokespersons’ for their race.”92          Like the law school in Grutter, UT “has


       89
            Fisher, 645 F. Supp. 2d at 598, 609.
       90
            Id. at 597.
       91
            Id. at 597–598.
       92
          Id. at 603 (quoting Grutter, 539 U.S. at 319–20). More specifically, as described in
the 2004 Proposal, one purpose of UT’s race-conscious policy is “‘to provide an educational
setting that fosters cross-racial understanding, provides enlightened discussion and learning,
and prepares students to function in an increasingly diverse workforce and society.’” 2004
Proposal at 25 (quoted in Fisher, 645 F. Supp. 2d at 603). Another is to produce “‘future
educational, cultural, business, and sociopolitical leaders.’” Id. at 24 (quoted in Fisher, 645
F. Supp. 2d at 602). And because Texas’s population is uniquely diverse—“[i]n the near future,
Texas will have no majority race”—“‘tomorrow’s leaders must not only be drawn from a diverse
population[,] but must also be able to lead a multicultural workforce and to communicate
policy to a diverse electorate.’” Id. at 24 (quoted in Fisher, 645 F. Supp. 2d at 602). As the
state’s flagship public institution, UT determined that it “‘has a compelling educational

                                               25
     Case: 09-50822 Document: 00511354149 Page: 26 Date Filed: 01/18/2011

                                             No. 09-50822

determined, based on its experience and expertise, that a ‘critical mass’ of
underrepresented minorities is necessary to further its compelling interest in
securing the educational benefits of a diverse student body.”93 UT has made an
“educational judgment that such diversity is essential to its educational
mission,” just as Michigan’s Law School did in Grutter.94
          Considering UT’s admissions system in its historical context, it is evident
that the efforts of the University have been studied, serious, and of high purpose,
lending support to a constitutionally protected zone of discretion. That said, the
use of race summons close judicial scrutiny, necessary for the nation’s slow
march toward the ideal of a color-blind society, at least as far as the government
can see.


                                 IV. STANDARD OF REVIEW
          It is a given that as UT’s Grutter-like admissions program differentiates
between applicants on the basis of race, it is subject to strict scrutiny with its
requirement of narrow tailoring.95 At the same time, the Supreme Court has
held that “[c]ontext matters” when evaluating race-based governmental action,
and a university’s educational judgment in developing diversity policies is due
deference.96




interest to produce graduates who are capable of fulfilling the future leadership needs of
Texas.’” Id. at 24 (quoted in Fisher, 645 F. Supp. 2d at 602).
          93
               Fisher, 645 F. Supp. 2d at 603 (quoting Grutter, 539 U.S. at 333).
          94
               Grutter, 539 U.S. at 328.
          95
               Id. at 326, 328 (citing Adarand, 515 U.S. at 227); see also Parents Involved, 551 U.S.
at 720.
          96
            Grutter, 539 U.S. at 327; see also id. at 328 (“The Law School’s educational judgment
. . . is one to which we defer. . . . Our holding today is in keeping with our tradition of giving
a degree of deference to a university’s academic decisions, within constitutionally prescribed
limits.”).

                                                   26
    Case: 09-50822 Document: 00511354149 Page: 27 Date Filed: 01/18/2011

                                        No. 09-50822

                                               A
      Judicial deference to a university’s academic decisions rests on two
independent foundations.           First, these decisions are a product of “complex
educational judgments in an area that lies primarily within the expertise of the
university,” far outside the experience of the courts.97 Second, “universities
occupy a special niche in our constitutional tradition,” with educational
autonomy grounded in the First Amendment.98 As Justice Powell explained in
Bakke, “[a]cademic freedom . . . . includes [a university’s] selection of its student
body.”99
      Yet the scrutiny triggered by racial classification “is no less strict for
taking into account” the special circumstances of higher education.100 “[S]trict
scrutiny is designed to provide a framework for carefully examining the
importance and the sincerity of the reasons advanced by the governmental
decisionmaker for the use of race in [a] particular context.”101 Narrow tailoring,
a component of strict scrutiny, requires any use of racial classifications to so
closely fit a compelling goal as to remove the possibility that the motive for the
classification was illegitimate racial stereotype. Rather than second-guess the
merits of the University’s decision, a task we are ill-equipped to perform, we
instead scrutinize the University’s decisionmaking process to ensure that its
decision to adopt a race-conscious admissions policy followed from the good faith
consideration Grutter requires. We presume the University acted in good faith,




      97
           Id. at 328.
      98
           Id. at 329.
      99
           Bakke, 438 U.S. at 312 (opinion of Powell, J.).
      100
            Grutter, 539 U.S. at 328.
      101
            Id. at 327.

                                               27
    Case: 09-50822 Document: 00511354149 Page: 28 Date Filed: 01/18/2011

                                      No. 09-50822

a presumption Appellants are free to rebut.102 Relatedly, while we focus on the
University’s decision to adopt a Grutter-like plan, admissions outcomes remain
relevant evidence of the plan’s necessity—a reality check.


                                             B
       With a nod to Grutter’s command that we generally give a degree of
deference to a university’s educational judgments, Appellants urge that Grutter
did not extend such deference to a university’s decision to implement a race-
conscious admissions policy. Instead, they maintain Grutter deferred only to the
university’s judgment that diversity would have educational benefits, not to the
assessment of whether the university has attained critical mass of a racial group
or whether race-conscious efforts are necessary to achieve that end.
       As an initial matter, this argument in its full flower is contradicted by
Grutter.       The majority held that, like the examination into whether the
University has a compelling interest, “the narrow-tailoring inquiry . . . must be
calibrated to fit the distinct issues raised by the use of race to achieve student
body diversity in public higher education.”103          That is, the narrow-tailoring
inquiry—like the compelling-interest inquiry—is undertaken with a degree of
deference to the University’s constitutionally protected, presumably expert
academic judgment.
       Appellants would have us borrow a more restrictive standard of review
from a series of public employment and government contracting cases, in which
the Supreme Court “held that certain government actions to remedy past racial
discrimination—actions that are themselves based on race—are constitutional
only where there is a ‘strong basis in evidence’ that the remedial actions were


       102
          Id. at 329 (“[G]ood faith on the part of a university is presumed absent a showing
to the contrary.” (internal quotation marks omitted) (quoting Bakke, 438 U.S. at 318–19
(opinion of Powell, J.))).
       103
             Id. at 333–34.

                                            28
    Case: 09-50822 Document: 00511354149 Page: 29 Date Filed: 01/18/2011

                                          No. 09-50822

necessary.”104 The Court most recently applied this strong-basis-in-evidence
standard in Ricci v. DeStefano.
       In Ricci, white firefighters from New Haven, Connecticut sued under Title
VII, challenging the city’s decision to disregard a promotions test after the
results showed that white candidates significantly outperformed minority
candidates.105 New Haven defended this action, arguing that if it had ratified
the test results it could have faced liability under Title VII for adopting a
practice that had a disparate impact on the minority firefighters.106 The white
firefighters, however, argued that ignoring the test results was a violation of
Title VII’s separate prohibition against intentional race discrimination, or
disparate treatment.107 Responding to this tension, the Supreme Court held that
such intentional race-based action is not permitted by Title VII unless the
employer can demonstrate with a strong basis in evidence that it would have
been liable under the disparate impact provision had it not taken the action.108
The Court suggested that anything less would risk creating a de facto quota
system, where an employer could disregard test results to achieve a preferred
racial balance, impermissibly shifting the focus from individual discrimination
to group bias.109 Applying the strong-basis-in-evidence standard, the Supreme




       104
          Ricci v. DeStefano, 129 S. Ct. 2658, 2675 (2009) (some internal quotation marks
omitted) (quoting Richmond v. J.A Croson Co., 488 U.S. 469, 500 (1989), in turn quoting
Wygant v. Jackson Bd. of Educ., 476 U.S. 267, 277 (1986) (plurality)).
       105
             Id. at 2664.
       106
         Id.; see 42 U.S.C. § 2000e-2(k)(1)(A)(i) (codifying Griggs v. Duke Power Co., 401 U.S.
424 (1971)).
       107
             See 42 U.S.C. § 2000e-2(a)(1).
       108
             Ricci, 129 S. Ct. at 2664.
       109
             Id. at 2676.

                                              29
    Case: 09-50822 Document: 00511354149 Page: 30 Date Filed: 01/18/2011

                                        No. 09-50822

Court held that New Haven’s fear of disparate impact liability was not
adequately supported.110
       The city had argued it only needed to show a fear of liability based on a
good-faith belief—a rough analogy to the university admissions standard. Yet
the Court found that an intent-based standard could not be squared with the
statutory text. The Ricci Court turned to the strong-basis-in-evidence standard
“as a matter of statutory construction to resolve any conflict between the
disparate-treatment and disparate-impact provisions of Title VII.” 111
       Although Ricci did not address the firefighters’ equal protection claim, the
Court derived its standard from Richmond v. J.A. Croson Co.,112 a government
contracting case, which in turn adopted from a plurality opinion in Wygant v.
Jackson Board of Education, a public employment case.113                   In Wygant, the
plurality concluded that defending race-based public employment decisions as
responsive to present effects of past discrimination required a strong basis in
evidence of the past discrimination.114 Similarly, Croson adopted this standard
after observing that “an amorphous claim [of] past discrimination in a particular
industry cannot justify the use of an unyielding racial quota.” 115
       This recitation of history, quick as it is, makes plain that the cases
Appellants cite have little purchase in this challenge to university admissions.
The high standard for justifying the use of race in public employment decisions
responds to the reality that race used in a backward-looking attempt to remedy


       110
             Id.
       111
          Id. at 2676. We note that these statutory constraints are not present in the context
of university admissions programs.
       112
             488 U.S. at 500.
       113
             476 U.S. at 277.
       114
             Id. at 277–278.
       115
             Croson, 488 U.S. at 499.

                                             30
    Case: 09-50822 Document: 00511354149 Page: 31 Date Filed: 01/18/2011

                                         No. 09-50822

past wrongs, without focus on individual victims, does not treat race as part of
a holistic consideration. In doing so, it touches the third rail of racial quotas.
Wygant and Croson both involved explicit quotas; in Ricci, the Court was
concerned that the city’s use of race threatened to devolve into a de facto quota.
      By contrast, Grutter recognized that universities are engaged in a
different enterprise. Their holistic approach is part of a forward-looking effort
to obtain the educational benefits of diversity. The look to race as but one
element of this further goal, coupled with individualized consideration, steers
university admissions away from a quota system. Grutter teaches that so long
as a university considers race in a holistic and individualized manner, and not
as part of a quota or fixed-point system, courts must afford a measure of
deference to the university’s good faith determination that certain race-conscious
measures are necessary to achieve the educational benefits of diversity,
including attaining critical mass in minority enrollment.
      Parents Involved in Community Schools v. Seattle School District No. 1
further supports this understanding.116 When scrutinizing two school districts’
race-conscious busing plans, the Court invoked Grutter’s “serious, good faith
consideration” standard, rather than the strong-basis-in-evidence standard that
Appellants would have us apply.117 The Parents Involved Court never suggested
that the school districts would be required to prove their plans were meticulously
supported by some particular quantum of specific evidence. Rather, the Court
struck down the school districts’ programs because they pursued racial balancing
and defined students based on racial group classifications, not on individual
circumstances.
      In short, the Court has not retreated from Grutter’s mode of analysis, one
tailored to holistic university admissions programs.             Thus, we apply strict


      116
            551 U.S. 701 (2007).
      117
            See id. at 735 (quoting Grutter, 539 U.S. at 339).

                                               31
    Case: 09-50822 Document: 00511354149 Page: 32 Date Filed: 01/18/2011

                                         No. 09-50822

scrutiny to race-conscious admissions policies in higher education, mindful of a
university’s academic freedom and the complex educational judgments made
when assembling a broadly diverse student body.


                                                C
      Appellants do not allege that UT’s race-conscious admissions policy is
functionally different from, or gives greater consideration to race than, the policy
upheld in Grutter. Rather, Appellants question whether UT needs a Grutter-like
policy. As their argument goes, the University’s race-conscious admissions
program is unwarranted because (1) UT has gone beyond a mere interest in
diversity for education’s sake and instead pursues a racial composition that
mirrors that of the state of Texas as a whole, amounting to an unconstitutional
attempt to achieve “racial balancing”; (2) the University has not given adequate
consideration to available “race-neutral” alternatives, particularly percentage
plans like the Top Ten Percent Law; and (3) UT’s minority enrollment under the
Top Ten Percent Law already surpassed critical mass, such that the additional
(and allegedly “minimal”) increase in diversity achieved through UT’s Grutter-
like policy does not justify its use of race-conscious measures. We will consider
each of these arguments in turn.


                                V. RACIAL BALANCING
      Again, diversity is a permissible goal for educational institutions, but
“outright racial balancing” is not. Attempting to ensure that the student body
contains some specified percentage of a particular racial group is “patently
unconstitutional.”118 This concept follows from the Supreme Court’s repeated
emphasis that, by itself, increasing racial representation is not a sufficiently
compelling interest to justify the use of racial preferences. Grutter described


      118
            Grutter, 539 U.S. at 329–30 (quoting Bakke, 438 U.S. at 308 (opinion of Powell, J.)).

                                                32
    Case: 09-50822 Document: 00511354149 Page: 33 Date Filed: 01/18/2011

                                         No. 09-50822

many important educational interests that may be sought through diversity, but
steadfastly maintained that “‘[r]acial balance is not to be to be achieved for its
own sake.’”119 Moreover, “[t]he point of the narrow tailoring analysis in which
the Grutter Court engaged was to ensure that the use of racial classifications
was indeed part of a broader assessment of diversity, and not simply an effort
to achieve racial balance” by creating an unconstitutional quota.120


                                                  A
       Looking to the details of UT’s race-conscious admissions policy, it is clear
that administrators knew a quota system would not survive judicial review, and
they took care to avoid this fatal mistake. UT’s system was modeled after the
Grutter program, which the Supreme Court held was not a quota. UT has never
established a specific number, percentage, or range of minority enrollment that
would constitute “critical mass,” nor does it award any fixed number of points to
minority students in a way that impermissibly values race for its own sake.121
       Further, there is no indication that UT’s Grutter-like plan is a quota by
another name. It is true that UT looks in part to the number of minority



       119
             Id. at 330 (quoting Freeman v. Pitts, 503 U.S. 467, 494 (1992)).
       120
             Parents Involved, 551 U.S. at 723.
       121
          Appellants argue that UT’s “head-in-the-sand approach”—refusing to identify any
specific number, percentage, or range of minority students that would constitute critical
mass—is an improper attempt “to short circuit any inquiry into whether it can justify its policy
with evidence by arguing that critical mass is a purely subjective concept that cannot be
evaluated in numerical terms.” Appellants claim that until UT identifies some “finishing line,”
the use of race has “no logical stopping point” and is therefore “too amorphous a basis for
imposing a racially classified remedy.” But in both Bakke and Grutter, the controlling opinions
expressly approved of policies seeking only some undefined “meaningful number” of minorities,
see Grutter, 539 U.S. at 335; Bakke, 438 U.S. at 323 (opinion of Powell, J.), and the Court has
firmly “rejected” the argument “that diversity as a basis for employing racial preferences is
simply too open-ended, ill-defined, and indefinite” a ground for race-conscious university
admissions policies, Gratz, 539 U.S. at 268 (internal quotation marks omitted). On the
contrary, if UT were to identify some numerical target for minority enrollment, that would
likely render the policy unconstitutional under Grutter.

                                                  33
    Case: 09-50822 Document: 00511354149 Page: 34 Date Filed: 01/18/2011

                                         No. 09-50822

students when evaluating whether it has yet achieved a critical mass, but
“[s]ome attention to numbers, without more, does not transform a flexible
admissions system into a rigid quota.”122 Whereas a quota imposes a fixed
percentage standard that cannot be deviated from, a permissible diversity goal
“‘require[s] only a good-faith effort . . . to come within a range demarcated by the
goal itself.’”123 Indeed, UT’s policy improves upon the program approved in
Grutter because the University does not keep an ongoing tally of the racial
composition of the entering class during its admissions process.124
      UT has not admitted students so that its undergraduate population
directly mirrors the demographics of Texas. Its methods and efforts belie the
charge.      The percentage of Hispanics at UT is less than two-thirds the
percentage of Hispanics in Texas, and the percentage of African-Americans at
UT is half the percentage of Texas’s African-American population, while
Asian-American enrollment is more than five times the percentage of Texan
Asian-Americans.125


                                                B
      Appellants nevertheless argue that UT’s program amounts to racial
balancing because it supposedly evinces a special concern for demographically
underrepresented groups, while neglecting the diverse contributions of others.
These arguments do not account for the operation of UT’s admissions system or
the scope of the diversity interest approved by the Court in Grutter.




      122
            Grutter, 539 U.S. at 336 (citation, internal quotation marks, and brackets omitted).
      123
            Id. at 335 (quoting Sheet Metal Workers v. EEOC, 478 U.S. 421, 495 (1986)).
      124
            Cf. Grutter, 539 U.S. at 391–92 (Kennedy, J., dissenting).
      125
            Fisher, 645 F. Supp. 2d at 607 n.11.

                                               34
    Case: 09-50822 Document: 00511354149 Page: 35 Date Filed: 01/18/2011

                                         No. 09-50822

                                                1
      The district court expressly found that race can enhance the personal
achievement score of a student from any racial background, including whites and
Asian-Americans.126         For example, a white student who has demonstrated
substantial community involvement at a predominantly Hispanic high school
may contribute a unique perspective that produces a greater personal
achievement score than a similarly situated Hispanic student from the same
school. This possibility is the point of Grutter’s holistic and individualized
assessments, which must be “‘flexible enough to consider all pertinent elements
of diversity in light of the particular qualifications of each applicant.’”127 Indeed,
just as in Grutter, UT applicants of every race may submit supplemental
information to highlight their potential diversity contributions, which allows
students who are diverse in unconventional ways to describe their unique
attributes.128
      The summary judgment record shows that demographics are not consulted
as part of any individual admissions decision, and UT’s admissions procedures
do not treat certain racial groups or minorities differently than others when
reviewing individual applications. Rather, the act of considering minority group
demographics (to which Appellants object) took place only when the University
first studied whether a race-conscious admissions program was needed to attain
critical mass. Appellants’ objection therefore must be directed not to the design
of the program, but rather to whether UT’s decision to reintroduce race as a
factor in admissions was made in good faith.




      126
            Id. at 606.
      127
            Grutter, 539 U.S. at 337 (quoting Bakke, 438 U.S. at 317 (opinion of Powell, J.)).
      128
            Id. at 338; see Fisher, 645 F. Supp. 2d at 597.

                                                35
    Case: 09-50822 Document: 00511354149 Page: 36 Date Filed: 01/18/2011

                                         No. 09-50822

                                                2
      Appellants contend that UT revealed its true motive to be outright racial
balancing when it referenced state population data to justify the adoption of
race-conscious admissions measures. They insist that if UT were truly focused
on educational benefits and critical mass, then there should be no reason to
consult demographic data when determining whether UT had sufficient minority
representation.
      We disagree. The University’s policies and measured attention to the
community it serves are consonant with the educational goals outlined in
Grutter and do not support a finding that the University was engaged in
improper racial balancing during our time frame of review. Both Grutter and
Bakke recognized that “there is of course ‘some relationship between numbers
and achieving the benefits to be derived from a diverse student body.’”129 In its
policymaking process, UT gave appropriate attention to those educational
benefits identified in Grutter without overstepping any constitutional bounds.
      Grutter recognized that racial and ethnic backgrounds play an influential
role in producing the diversity of views and perspectives which are paramount
to a university’s educational mission.              As Justice O’Connor explained, the
“unique experience of being a racial minority in a society, like our own, in which
race unfortunately still matters” can have a significant impact on a student’s
views.130 The Court acknowledged that “[b]y virtue of our Nation’s struggle with
racial inequality, [underrepresented minority students] are both likely to have
experiences with particular importance to the [University’s] mission, and less
likely to be admitted in meaningful numbers on criteria that ignore these
experiences.”131 UT properly concluded that these individuals from the state’s


      129
            Grutter, 539 U.S. at 336 (quoting Bakke, 438 U.S. at 323 (opinion of Powell, J.)).
      130
            Id. at 333.
      131
            Id. at 338.

                                               36
    Case: 09-50822 Document: 00511354149 Page: 37 Date Filed: 01/18/2011

                                        No. 09-50822

underrepresented minorities would be most likely to add unique perspectives
that are otherwise absent from its classrooms. Identifying which backgrounds
are underrepresented, in turn, presupposes some reference to demographics, and
it was therefore appropriate for UT to give limited attention to this data when
considering whether its current student body included a critical mass of
underrepresented groups.
      Preparing students to function as professionals in an increasingly diverse
workforce likewise calls for some consideration of a university’s particular
educational mission and the community it serves. For instance, a nationally
renowned law school draws upon a nationwide applicant pool and sends its
graduates into careers in all states; therefore it is appropriate for such a school
to consider national diversity levels when setting goals for its admissions
program. In contrast, UT’s stated goal is to “produce graduates who are capable
of fulfilling the future leadership needs of Texas.”132 This objective calls for a
more tailored diversity emphasis.            In a state as racially diverse as Texas,
ensuring that graduates learn to collaborate with members of racial groups they
will encounter in the workforce is especially important. The 2004 Proposal
concluded that a race-conscious admissions program was necessary at UT
specifically because “from a racial, ethnic, and cultural standpoint, students at
the University [were] being educated in a less-than-realistic environment that
[was] not conducive to training the leaders of tomorrow.” 133
      The need for a state’s leading educational institution to foster civic
engagement and maintain visibly open paths to leadership also requires a degree
of attention to the surrounding community. A university presenting itself as
open to all may be challenged when the state’s minority population grows
steadily but minority enrollment does not. Indeed, the 2004 Proposal expressed


      132
            2004 Proposal at 23 (quoted in Fisher, 645 F. Supp. 2d at 602).
      133
            Id. at 24–25 (quoted in Fisher, 645 F. Supp. 2d at 602).

                                               37
     Case: 09-50822 Document: 00511354149 Page: 38 Date Filed: 01/18/2011

                                        No. 09-50822

concern that UT appeared “largely closed to nonwhite applicants” and did not
“provide a welcoming supportive environment” for minority students.134 UT was
keenly aware that by sending a message that people of all stripes can succeed at
UT, the University would attract promising applicants from once-insulated
communities, over time narrowing the credentials gap between minority and
non-minority applicants.135 After Hopwood, such applicants were dissuaded
from applying to UT. But through the Top Ten Percent Law and Grutter-like
plan, UT has increased its minority applicant pool in its effort to ensure that it
serves as a flagship university for the entire state, not just Texans of certain
backgrounds. Cultivating paths to leadership for underrepresented groups
serves both the individual and the public, sustaining an infrastructure of leaders
in an increasingly pluralistic society.             Although a university must eschew
demographic targets, it need not be blind to significant racial disparities in its
community, nor is it wholly prohibited from taking the degree of disparity into
account.
       Finally, Grutter’s structure accepts that a university’s twin objectives of
rewarding academic merit and fostering diversity can be complementary rather
than competing goals; that students rising to the top of underrepresented groups
demonstrate promise as future leaders. These students’ relative success in the
face of harmful and widespread stereotypes evidences a degree of drive,
determination, and merit not captured by test scores alone.                         Insofar as
Appellants complain that the University’s limited attention to demographics was
inconsistent with the legitimate educational concerns recognized in Bakke and
Grutter, we conclude that their contention cannot be sustained.



       134
             Id. at 14.
       135
          See, e.g., Mark C. Long et al., Policy Transparency and College Enrollment: Did the
Texas Top Ten Percent Law Broaden Access to the Public Flagships?, 627 ANNALS AM . ACAD .
POL . & SOC . SCI . 82 (2010); Kim M. Lloyd et al., Minority College Aspirations, Expectations and
Applications Under the Texas Top 10% Law, 86 SOC . FORCES 1105 (2008).

                                               38
    Case: 09-50822 Document: 00511354149 Page: 39 Date Filed: 01/18/2011

                                        No. 09-50822



                                             3
      Appellants argue that a broad approach to educational diversity is
improper because “critical mass” must be an “inward-facing concept . . . that
focuses on the functioning of the student body,” encompassing only that level of
minority enrollment necessary to ensure that minority students participate in
the classroom and do not feel isolated. While Appellants’ view may comport with
one literal interpretation of the “critical mass” label, it is not the view that
prevailed in Grutter. The Grutter majority defined critical mass “by reference
to the educational benefits that diversity is designed to produce,”136 and the
educational benefits recognized in Grutter go beyond the narrow “pedagogical
concept” urged by Appellants. On this understanding, there is no reason to
assume that critical mass will or should be the same for every racial group or
every university.        We are persuaded, as was the district court, that the
University adhered to Grutter when it reintroduced race into its admissions
process based in part on an analysis that devoted special attention to those
minorities which were most significantly underrepresented on its campus.


                         VI. THE TOP TEN PERCENT LAW
      Grutter is best read as a path toward the moment when all race-conscious
measures become unnecessary. To that end, Grutter requires universities that
employ race-conscious admissions to seriously consider race-neutral alternatives.
But “[n]arrow tailoring does not require exhaustion of every conceivable
race-neutral alternative,” especially if the proffered alternatives would require
the University to sacrifice other important interests, like its academic selectivity
and reputation for excellence.137


      136
            Grutter, 539 U.S. at 339.
      137
            See id. at 339–340.

                                            39
     Case: 09-50822 Document: 00511354149 Page: 40 Date Filed: 01/18/2011

                                        No. 09-50822

       The parties devote significant attention to the Top Ten Percent Law.138
Since the Law was first enacted in 1997, UT has seen increases in both
African-American and Hispanic enrollment, but again, changing demographics
and other minority outreach programs render it difficult to quantify the
increases attributable to the Top Ten Percent Law.139
       Appellants put forward the Top Ten Percent Law as a facially race-neutral
alternative that would allow UT to obtain a critical mass of minority enrollment
without resorting to race-conscious admissions. As the argument goes, if the Top
Ten Percent Law were able to serve the University’s interests “about as well” as
race-conscious admissions, without differentiating between students on the basis
of   race,     then    it   would    render     UT’s    current     admissions      program
unconstitutional.140        UT responds that the Top Ten Percent Law does not
constitute a workable alternative to a flexible admissions system, and so it is
“entirely irrelevant” as a matter of law in determining whether or not a
university may adopt the holistic consideration of race to achieve critical mass.
       UT is correct that so-called “percentage plans” are not a constitutionally
mandated replacement for race-conscious admissions programs under Grutter,
although—as will become apparent—this realization alone does not end our
constitutional inquiry. The idea of percentage plans as a viable alternative to
race-conscious admissions policies was directly advocated to the Grutter Court




      138
           TEX . ED U C . CODE § 51.803 (1997). The precise impact UT’s other race-neutral
alternatives (such as scholarship and outreach programs) have had on minority enrollment
is not clear, but their effect would not appear to be great enough to bear on the
constitutionality of the University’s race-conscious admissions policy.
      139
         Fisher, 645 F. Supp. 2d at 594; see also Marta Tienda & Teresa A. Sullivan, The
Promise and Peril of the Texas Uniform Admissions Law 164–65 & tbl.1, in THE NEXT TW ENTY -
FIVE YEARS ? AFFIRM ATIVE ACTION AND HIGHER EDUCATION IN THE UNITED STATES AND SOUTH
AFRICA 155 (David L. Featherman et al. eds., 2010).
      140
            See Grutter, 539 U.S. at 339 (quoting Wygant, 476 U.S. at 280 n.6 (1986)).

                                              40
    Case: 09-50822 Document: 00511354149 Page: 41 Date Filed: 01/18/2011

                                          No. 09-50822

by the United States, arguing as amicus curiae.141 In response, the Court held
that although percentage plans may be a race-neutral means of increasing
minority enrollment, they are not a workable alternative—at least in a
constitutionally significant sense—because “they may preclude the university
from conducting the individualized assessments necessary to assemble a student
body that is not just racially diverse, but diverse along all the qualities valued
by the university.”142 In addition, the Court emphasized existing percentage
plans—including UT’s—are simply not “capable of producing a critical mass
without forcing [universities] to abandon the academic selectivity that is the
cornerstone of [their] educational mission.” 143
       That the Top Ten Percent Law is not a constitutionally-mandated
alternative does not make it irrelevant. By now it is clear that the Law is
inescapably tied to UT’s Grutter plan, as Grutter does its work with the
applicants who remain after the cut of the Top Ten Percent Law. In 2008, top
ten percent applicants accounted for 8,984 of the 10,200 Texas admittees.144
Thus, with the Top Ten Percent Law in effect, UT’s Grutter plan can only
possibly influence the review of approximately 1,200 admitted students’
applications.145 In evaluating the constitutionality of an admissions program,




       141
        The United States has since filed an amicus brief in the present case, urging us to
uphold UT’s current admissions program.
       142
             Grutter, 539 U.S. at 340 (internal citation omitted).
       143
             Id.
       144
             2008 Top Ten Report at 8 tbl.2; Ishop Aff. (Dist. Ct. Dkt. No. 96, Tab 7) ¶ 12.
       145
          In reality, the Grutter plan operates on even fewer applications, as many non-top ten
percent students are admitted based purely on their class rank and standardized test scores,
without any reference to their PAI, leaving only 841 seats in 2008 that were evaluated under
the Grutter plan. See Ishop Aff. (Dist. Ct. Dkt. No. 96, Tab 7) ¶ 12.

                                                41
    Case: 09-50822 Document: 00511354149 Page: 42 Date Filed: 01/18/2011

                                        No. 09-50822

we cannot ignore a part of the program comprising 88% of admissions offers for
Texas residents and yielding 81% of enrolled Texan freshmen.146
       The reality is that the Top Ten Percent Law alone does not perform well
in pursuit of the diversity Grutter endorsed and is in many ways at war with it.
While the Law may have contributed to an increase in overall minority
enrollment, those minority students remain clustered in certain programs,
limiting the beneficial effects of educational diversity.147 For example, nearly a
quarter of the undergraduate students in UT’s College of Social Work are
Hispanic, and more than 10% are African-American.                       In the College of
Education, 22.4% of students are Hispanic and 10.1% are African-American. By
contrast, in the College of Business Administration, only 14.5% of the students
are Hispanic and 3.4% are African-American.148 It is evident that if UT is to
have diverse interactions, it needs more minority students who are interested
in and meet the requirements for a greater variety of colleges, not more students
disproportionately enrolled in certain programs. The holistic review endorsed




       146
          2008 Top Ten Report at 7 tbl.1a; see supra note 74 and accompanying text. We also
note that since it began, the Top Ten Percent Law has had an increasing impact on admissions
decisions. In 1998, top ten percent candidates comprised just 41% of Texans in the freshman
class. In 2004, 66% of Texan freshmen were top ten percent students, and in 2008, top ten
percent students made up 81% of the Texas freshmen seats. While the legislative 75% cap on
top ten percent enrollment may help alleviate some of the concerns with this plan, the fact
remains that the Top Ten Percent Law operates today very differently than it did when first
implemented.
       147
           See Univ. of Tex. at Austin Office of Info. Mgmt., Statistical Handbook 2009–2010,
at 32 tbl.S27 (2010) (reporting UT enrollment by college, grade level, ethnicity, and gender);
Lisa Dickson, Major Choices: Race and Gender Differences in College Major Choice, 627
ANNALS AM . ACAD . POL . & SOC . SCI . 108, 108 (2010) (analyzing UT data and finding that
“significant differences by gender, race, and ethnicity persist in initial college major choice
even after controlling for the [SAT] score of the student and the high school class rank of the
student”).
       148
             Statistical Handbook 2009–2010, at 31–32 tbl.S27.

                                              42
    Case: 09-50822 Document: 00511354149 Page: 43 Date Filed: 01/18/2011

                                            No. 09-50822

by Grutter gives UT that discretion, but the Top Ten Percent Law, which
accounts for nearly 90% of all Texas resident admissions, does not.149
       Focusing narrowly on geographic diversity, in part as a proxy for race, the
Top Ten Percent Law crowds out other types of diversity that would be
considered under a Grutter-like plan.                By ignoring these other diversity
contributions, the Top Ten Percent Law restricts the University’s ability to
achieve the maximum educational benefits of a truly diverse student body.150 As
UT’s 2003 classroom study shows, percentage plans bear little promise of
producing the meaningful diverse interactions envisioned by Grutter, at least not
in the classroom.          For instance, the study reported that although overall
enrollment of minority students at UT rose significantly between 1996 and 2002,
the Fall 2002 schedule contained more classes with zero or one African American
or Hispanic students than had the Fall 1996 schedule.151
       Justice Ginsburg pointed out in Grutter’s companion case that percentage
plans create damaging incentives to the education system. She observed that
“[p]ercentage plans depend for their effectiveness on continued racial
segregation at the secondary school level.” These measures “encourage parents


       149
            For example, instead of admitting a minority top ten percent student from a
low-performing school, UT might admit a minority student with an interest in business who
is just as academically qualified (and perhaps more so), but falls outside the top ten percent
of his high school class because he attends a more competitive high school. This example also
demonstrates how the Top Ten Percent Law hurts academic selectivity: UT must admit a top
ten percent student from a low-performing high school before admitting a more qualified
minority student who ranks just below the top ten percent at a highly competitive high school.
This effect, in turn, further widens the “credentials gap” between minority and non-minority
students at the University, which risks driving away matriculating minority students from
difficult majors like business or the sciences.
       150
           The Top Ten Percent Law may produce diversity beyond varying hometowns,
including differences in socioeconomic status and rural/urban/suburban upbringing. However,
under the Top Ten Percent Law, the University does not have the opportunity to select for a
wide range of diverse experiences (such as travel abroad, extra-curricular involvement, or
work experience), so the Top Ten Percent Law bluntly operates as an attempt to create
diversity through reliance on perceived group characteristics and segregated communities.
       151
             2004 Proposal at 25 & tbl.8.

                                                43
    Case: 09-50822 Document: 00511354149 Page: 44 Date Filed: 01/18/2011

                                         No. 09-50822

to keep their children in low-performing segregated schools, and discourage
students from taking challenging classes that might lower their grade point
averages.”152        Similarly, these plans create a strong incentive to avoid
competitive educational institutions like magnet schools.153
       Texas applicants falling outside the top ten percent group face extreme
competition to gain admittance to the University. There are approximately
16,000 students competing for only 1,216 fall admissions slots. The competition
is so great that, on average, students admitted from outside the top ten percent
of their high school class, regardless of race, have even higher SAT scores than
those granted automatic admission under the Top Ten Percent Law.154
Perversely, this system negatively impacts minority students (who nationally
have lower standardized test scores) in the second decile of their classes at
competitive high schools.            Grutter’s holistic look at race may soften this
unreasonable exclusion of those second-decile minorities better qualified than
many of the non-minorities bluntly swept in under the Top Ten Percent Law.
But not much. It requires no empirical study to observe that those excluded
under this Law have been a rich source of Texas leaders over its history and that
for some applicants, admission to the flagship school of Texas is little more
possible than admission to Harvard.155                That all of these weaknesses are

       152
             Gratz, 539 U.S. at 304 n.10 (Ginsburg, J., dissenting).
       153
          In an effort to ameliorate this effect, a special provision of the Top Ten Percent Law
provides that “a high school magnet program, academy, or other special program” may be
considered “an independent high school with its own graduating class separate from the
graduating class of other students attending the high school,” effectively allowing the school
to certify two separate groups of Top Ten Percent Law students. See TEX . EDUC . CODE
§ 51.8045.
       154
          See 2008 Top Ten Percent Report at 12 tbl.6 (showing the average SAT range for top
ten percent and non-top ten percent students); id. at 13–15 tbls.6a–6d (displaying SAT ranges
based on race and top ten percent status).
       155
          To reach its target class size, UT offers fall admission to 10,200 Texas applicants.
Ishop Aff. (Dist. Ct. Dkt. No. 96, Tab 7) ¶ 12. For the class entering Fall 2008, after UT
offered admission to top ten percent students, there were 1,216 admissions spots remaining.

                                                44
     Case: 09-50822 Document: 00511354149 Page: 45 Date Filed: 01/18/2011

                                         No. 09-50822

apparent in the Top Ten Percent Law only make its focus upon race the
plainer.156
       The Top Ten Percent Law was adopted to increase minority enrollment.
That it has done, but its sweep of admissions is a polar opposite of the holistic
focus upon individuals.         Its internal proxies for race end-run the Supreme
Court’s studied structure for the use of race in university admissions decisions.
It casts aside testing historically relied upon, admitting many top ten percent
minorities with significantly lower scores than rejected minorities and non-
minorities alike.      That these admitted minorities are academically able to
remain in the University does not respond to the reality that the Top Ten
Percent Law eliminated the consideration of test scores, and correspondingly
reduced academic selectivity, to produce increased enrollment of minorities.
Such costs may be intrinsic to affirmative action plans. If so, Grutter at least




(The district court noted there were 841 places, but that number included the admission of so-
called “Group A” applicants who have extremely high AI scores but are not in the top ten
percent of their class. See id.) There were a total of 27,712 applicants for the fall class of
2008. Statistical Handbook 2009–2010, at 25 tbl.S21. Neither the record nor any public
information released by the University disclose what portion of that total applicant pool were
Texas residents, but if we assume that proportion of applicants from Texas matches the 90%
of admissions slots reserved for Texas applicants, one can estimate that there were 24,940
Texas applicants. Subtracting the 8,984 students admitted under the Top Ten Percent Law
yields an estimate of 15,956 applicants for 1,216 seats, or an acceptance rate of approximately
7.6%. By comparison, the overall acceptance rate at Ivy League schools for the class entering
Fall 2008 ranged from 8% (Harvard) to 21% (Cornell). See The Rankings: Best National
Universities, U.S. NEW S & WORLD REP ., Sept. 2009, at 84–85.
       156
           Appellants here do not challenge the constitutionality of the Top Ten Percent Law.
In fact, they endorse it as a race-neutral alternative to the Grutter plan. A court considering
the constitutionality of the Law would examine whether Texas enacted the Law (and
corresponding admissions policies) because of its effects on identifiable racial groups or in spite
of those effects. See Pers. Adm’r of Mass. v. Feeney, 442 U.S. 256 (1979); cf. Brief of Social
Scientists Glenn C. Loury et al. as Amici Curiae in Support of Respondents, Grutter v.
Bollinger, 539 U.S. 306 (2003), available at 2003 WL 402129, at *2, *9–*10 (noting that “it is
not clear that [percentage] plans are actually race-neutral” and that some amici counsel in
Grutter “have signaled interest in moving on after this case to challenge these aspects of the
Texas program”).

                                               45
    Case: 09-50822 Document: 00511354149 Page: 46 Date Filed: 01/18/2011

                                        No. 09-50822

sought to minimize those costs through narrow tailoring. The Top Ten Percent
Law is anything but narrow.
      In short, while the Top Ten Percent Law appears to succeed in its central
purpose of increasing minority enrollment, it comes at a high cost and is at best
a blunt tool for securing the educational benefits that diversity is intended to
achieve. We cannot fault UT’s contention that the Top Ten Percent Law is
plainly not the sort of workable race-neutral alternative that would be a
constitutionally mandated substitute for race-conscious university admissions
policies. We are keenly aware that the University turned to the Top Ten Percent
Law in response to a judicial ruling. Yet we cannot agree that it is irrelevant.
To the contrary, that the Top Ten Percent Law, accounting for the vast majority
of in-state admissions, threatens to erode the foundations UT relies on to justify
implementing Grutter policies is a contention not lacking in force. “Facially
neutral” has a talismanic ring in the law, but it can be misleading. It is here.


                                 VII. CRITICAL MASS
      Appellants contend that UT’s decision to reintroduce race-conscious
admissions was unconstitutional because minority enrollment already met or
exceeded “critical mass” when this decision was made, and thus any further
facial consideration of race was neither warranted nor constitutional.
Appellants claim the best measure of whether UT had attained the benefits of
diversity is the raw percentage of minorities enrolled.       As a result of the
combined effects of changing demographics, targeted high school programs, and
the Top Ten Percent Law, total minority enrollment had increased over the
years. When the decision was made to reintroduce race-conscious admissions in
2004, underrepresented minorities made up 21.4% of the incoming class (4.5%
African-American and 16.9% Hispanic).157


      157
            Fisher, 645 F. Supp. 2d at 593.

                                              46
    Case: 09-50822 Document: 00511354149 Page: 47 Date Filed: 01/18/2011

                                   No. 09-50822

      Although Texas was not constitutionally required to enact the Top Ten
Percent Law, Appellants are correct that the decision to do so—and the
substantial effect on aggregate minority enrollment at the University—places
at risk UT’s race-conscious admissions policies. We are confident, and hold, that
a Grutter-style admissions system standing alone is constitutional. That said,
whether to overlay such a plan with the Top Ten Percent Law and how to
calibrate its flow presents a Hobson’s choice between the minority students it
contributes and the test of constitutional bounds it courts. True enough, the Top
Ten Percent Law is in a sense, perhaps a controlling sense, a “facially” race-
neutral plan. But it was animated by efforts to increase minority enrollment,
and to the extent it succeeds it is because at key points it proxies for race.


                                         A
      Appellants propose various baseline levels of diversity which, they suggest,
would fully satisfy the University’s interest in attaining critical mass. They first
argue that if “from 13.5 to 20.1 percent” minority enrollment was adjudged to be
great enough diversity each year by Michigan’s Law School in Grutter, then the
21.4% minority enrollment that UT had achieved prior to reintroducing
race-conscious admissions must already have achieved critical mass. We find
this comparison inapt for numerous reasons.
      Appellants’ comparison presumes that critical mass must have some fixed
upper bound that applies across different schools, different degrees, different
states, different years, different class sizes, and different racial and ethnic
subcomposition. It is based on Appellants’ continued insistence that the concept
of critical mass is defined by the minimum threshold for minority students to
have their ideas represented in class discussions and not to feel isolated or like
spokespersons for their race. As we have discussed, Grutter firmly rejects that
premise and defines critical mass by reference to a broader view of diversity.



                                        47
    Case: 09-50822 Document: 00511354149 Page: 48 Date Filed: 01/18/2011

                                         No. 09-50822

      At oral argument, Appellants qualified this insistence and wisely conceded
that what constitutes critical mass in the eyes of one school might not suffice at
another. Grutter concerned a law school, whereas Appellants challenge UT’s
undergraduate program. Michigan’s Law School operates on a national level,
while UT focuses on recruiting and producing future leaders for Texas. The law
school enrolled approximately 350 students in its first-year class, few enough
students that diversity in the student body readily approximates diversity in the
classroom. In contrast, UT enrolls approximately 7,000 undergraduates in its
first-year class and has data showing diversity rates vary widely across
individual classrooms. African-Americans and Hispanics never represented
more than a combined 14.8% of the Michigan Law School’s applicant pool during
the examined time period,158 while those same underrepresented minorities were
28% of UT’s freshman applicant pool for Fall 2008.159
      Appellants point to the Supreme Court’s observation in United States v.
Virginia that the Virginia Military Institute “could achieve at least 10% female
enrollment—a sufficient critical mass to provide the female cadets with a
positive educational experience.”160 But this figure, even if accurate, covers only
one component of the multi-faceted concept of diversity elaborated in Grutter.
In any event, the claim that 10% minority enrollment is a ceiling to critical mass
is confounded by Grutter.
      Appellants lastly note that minority enrollment at UT now exceeds the
level it had reached in the mid-1990s, pre-Hopwood, when the University was
free to obtain any critical mass it wanted through overtly race-based decisions.
UT responds that it has consistently maintained, both in the 2004 Proposal and
before this Court, that even before Hopwood it had never reached critical


      158
            Grutter, 539 U.S. at 384 tbls.1–2 (Rehnquist, C.J., dissenting).
      159
            2008 Top Ten Percent Report at 6 tbl.1.
      160
            518 U.S. 515, 523 (1996) (internal quotation marks omitted).

                                               48
    Case: 09-50822 Document: 00511354149 Page: 49 Date Filed: 01/18/2011

                                         No. 09-50822

mass.161 While UT was making a greater use of race in that era, its pursuit of
diversity was constrained by other interests, such as admitting only
well-qualified students. We cannot assume that diversity levels immediately
before Hopwood were indicative of critical mass. Moreover, minority enrollment
in 1996 is not indicative of UT’s true pre-Hopwood diversity. While admissions
decisions in 1996 were not controlled by Hopwood, the case impacted enrollment,
resulting in fewer minority students.                If one instead compares minority
enrollment from 1989 to 2004, a different picture emerges. In 2004, UT enrolled
significantly fewer African-Americans than it had in 1989 (309 compared to 380).
In addition, the 2004 entering class consisted of only 100 more Hispanics than
the 1989 class, a low number considering the vast increases in the Hispanic
population of Texas.             Further, the 2004 Proposal demonstrated that the
percentage of diverse classrooms had declined since 1996.162 The decrease in
classroom diversity will only continue if additional minority representation is not
achieved, as the University plans to increase its number of course offerings in
future years. Finally, whatever levels of minority enrollment sufficed more than
a decade ago may no longer constitute critical mass today, given the social
changes Texas has undergone during the intervening years.                 Appellants’
proposed baselines are insufficient reason to doubt UT’s considered, good faith
conclusion that “the University still has not reached a critical mass at the
classroom level.” 163
      Grutter pointedly refused to tie the concept of “critical mass” to any fixed
number. The Grutter Court approved of the University of Michigan Law School’s
goal of attaining critical mass even though the school had specifically abjured



      161
            See, e.g., 2004 Proposal at 24 (“[R]estoration to pre-Hopwood levels is not
sufficient.”).
      162
            Id. at 25 & tbl.8.
      163
            Id. at 24 (quoted in Fisher, 645 F. Supp. 2d at 602).

                                               49
    Case: 09-50822 Document: 00511354149 Page: 50 Date Filed: 01/18/2011

                                          No. 09-50822

any numerical target.164 The Court recounted how school officials had described
“critical mass” only through abstract concepts such as “meaningful numbers,”
“meaningful representation,” and “a number that encourages underrepresented
minority students to participate in the classroom and not feel isolated.” 165 The
type of broad diversity Grutter approved does not lend itself to any fixed
numerical guideposts.
        None of this is to say that Grutter left “critical mass” without objective
meaning. Rather, the legally cognizable interest—attaining a critical mass of
underrepresented minority students—“is defined by reference to the educational
benefits that diversity is designed to produce.”166 If a plaintiff produces evidence
that calls into question a university’s good faith pursuit of those educational
benefits, its race-conscious admissions policies may be found unconstitutional.
We are not persuaded, however, that any of the benchmarks suggested by
Appellants succeed at calling that judgment into question.


                                               B
        As we have observed, benchmarks aside, UT’s claim that it has not yet
achieved critical mass is less convincing when viewed against the backdrop of
the Top Ten Percent Law, which had already driven aggregate minority
enrollment up to more than one-fifth of the University’s incoming freshman class
before less subtle race-conscious admissions were reintroduced.
        The chief difficulty with looking to aggregate minority enrollment is that
it lumps together distinct minority groups from different backgrounds who may
bring     various       unique    contributions    to   the   University   environment.
African-American and Hispanic students, for example, are not properly


        164
              Grutter, 539 U.S. at 318.
        165
              Id.
        166
              Id. at 330.

                                              50
    Case: 09-50822 Document: 00511354149 Page: 51 Date Filed: 01/18/2011

                                          No. 09-50822

interchangeable for purposes of determining critical mass, and a university must
be sensitive to important distinctions within these broad groups. In Parents
Involved, the Supreme Court specifically faulted two school districts for
employing “only a limited notion of diversity” that lumped together very
different racial groups.167 One school district classified students exclusively as
“white” or “nonwhite”; another labeled them as “black” or “other.” 168 This “binary
conception of race” runs headlong into the central teaching of Grutter and other
precedents which instruct that a university must give serious and flexible
consideration to all aspects of diversity.169
        On this record, we must conclude that the University has acted with
appropriate sensitivity to these distinctions. Although the aggregate number of
underrepresented minorities may be large, the enrollment statistics for
individual groups when UT decided to reintroduce race as a factor in admissions
decisions does not indicate critical mass was achieved. Further, we recognize
that some year-to-year fluctuation in enrollment numbers is inevitable, so
statistics from any single year lack probative force; the University needs to
maintain critical mass in years when yield is low just as it does when yield is
high.
        It is also apparent that UT has given appropriate consideration to whether
aggregate minority enrollment is translating into adequate diversity in the
classroom. Through two separate studies, the 2004 Proposal reached a serious
and good faith determination that the aggregate number overstates the
University’s true level of diverse interaction. UT sought to obtain the full




        167
              Parents Involved, 551 U.S. at 723.
        168
              Id. at 712, 716.
        169
         Id. at 735. Even current labels of “Hispanic,” “African-American,” or “Asian” may
lump very different ethnic groups into a single category.

                                                   51
     Case: 09-50822 Document: 00511354149 Page: 52 Date Filed: 01/18/2011

                                          No. 09-50822

educational benefits of diversity as approved in Grutter and properly concluded
that race-conscious admissions measures would help accomplish its goals.


                                                   C
        Appellants argue that even if UT had not yet achieved critical mass under
race-neutral policies, it had come close enough that the reintroduction of
race-conscious measures was unwarranted. Pointing to the Supreme Court’s
recent decision in Parents Involved, they argue that the University’s use of race
is unnecessary, and therefore not narrowly tailored, because it has only a
“minimal effect.” The district court thought this was an attempt “to force UT
into an impossible catch-22: on the one hand, it is well-established that to be
narrowly tailored the means ‘must be specifically and narrowly framed to
accomplish’ the compelling interest, but on the other hand, according to
[Appellants], the ‘narrowly tailored’ plan must have more than a minimal
effect.” 170
        Parents Involved does not support the cost-benefit analysis that Appellants
seek to invoke. Rather, Parents Involved was primarily a critique of the school
districts’ “extreme approach” that used binary racial categories to classify
schoolchildren.171 The Court referred to the “minimal effect” sought by this
policy as evidence that other, more narrowly tailored means would be effective
to serve the school districts’ interests.172            The Court did not hold that a
Grutter-like system would be impermissible even after race-neutral alternatives
have been exhausted because the gains are small. To the contrary, Justice
Kennedy—who provided the fifth vote in Parents Involved—wrote separately to




        170
              Fisher, 645 F. Supp. 2d at 609.
        171
              Parents Involved, 551 U.S. at 735.
        172
              Id. at 733.

                                                   52
    Case: 09-50822 Document: 00511354149 Page: 53 Date Filed: 01/18/2011

                                         No. 09-50822

clarify that “a more nuanced, individual evaluation . . . . informed by Grutter”
would be permissible, even for the small gains sought by the school districts.173


                                   VIII. CONCLUSION
      Mindful of the time frame of this case, we cannot say that under the
circumstances before us UT breached its obligation to undertake a “serious, good
faith consideration” before resorting to race-conscious measures; yet we speak
with caution. In this dynamic environment, our conclusions should not be taken
to mean that UT is immune from its obligation to recalibrate its dual systems of
admissions as needed, and we cannot bless the university’s race-conscious
admissions program in perpetuity. Rather, much like judicial approval of a
state’s redistricting of voter districts, it is good only until the next census
count—it is more a process than a fixed structure that we review. The
University’s formal and informal review processes will confront the stark fact
that the Top Ten Percent Law, although soon to be restricted to 75% of the
incoming class, increasingly places at risk the use of race in admissions. In
1998, those admitted under the Top Ten Percent Law accounted for 41% of the
Texas residents in the freshman class, while in 2008, top ten percent students
comprised 81% of enrolled Texan freshmen.174 This trajectory evidences a risk
of eroding the necessity of using race to achieve critical mass with accents that
may, if persisted in, increasingly present as an effort to meet quantitative goals
drawn from the demographics of race and a defiance of the now-demanded focus
upon individuals when considering race.
      A university may decide to pursue the goal of a diverse student body, and
it may do so to the extent it ties that goal to the educational benefits that flow
from diversity. The admissions procedures that UT adopted, modeled after the


      173
            Id. at 790 (opinion of Kennedy, J.).
      174
            2008 Top Ten Percent Report at 7 tbl.1a.

                                               53
    Case: 09-50822 Document: 00511354149 Page: 54 Date Filed: 01/18/2011

                                     No. 09-50822

plan approved by the Supreme Court in Grutter, are narrowly tailored—
procedures in some respects superior to the Grutter plan because the University
does not keep a running tally of underrepresented minority representation
during the admissions process. We are satisfied that the University’s decision
to reintroduce race-conscious admissions was adequately supported by the
“serious, good faith consideration” required by Grutter. Finally, it is neither our
role nor purpose to dance from Grutter’s firm holding that diversity is an interest
supporting compelling necessity. Nor are we inclined to do so. The role of black
athletes in the southern universities forty years ago presents diversity’s
potential better than can we, although at that early juncture, it was ability
overcoming a barrier of race.175
      The judgment of the district court is AFFIRMED.




      175
           See David K. Wiggins & Patrick B. Miller, THE UNLEVEL PLAYING FIELD : A
DOCUM ENTARY HISTORY OF THE AFRICAN AM ERICAN EXPERIENCE IN SPORT 443 (2003) (quoting
Roy Wilkins, who wrote in the 1930s that black athletes “carry more interracial education
than all the erudite philosophy ever written on race” (internal quotation marks omitted)).

                                           54
    Case: 09-50822 Document: 00511354149 Page: 55 Date Filed: 01/18/2011

                                 No. 09-50822

KING, Circuit Judge, specially concurring:
      I concur in the judgment and in the analysis and application of Grutter in
Judge Higginbotham’s opinion. No party challenged, in the district court or in
this court, the validity or the wisdom of the Top Ten Percent Law. We have no
briefing on those subjects, and the district court did not consider them.
Accordingly, I decline to join Judge Higginbotham’s opinion insofar as it
addresses those subjects.




                                      55
    Case: 09-50822 Document: 00511354149 Page: 56 Date Filed: 01/18/2011

                                  No. 09-50822

EMILIO M. GARZA, Circuit Judge, specially concurring:
      Whenever a serious piece of judicial writing strays from fundamental
principles of constitutional law, there is usually a portion of such writing where
those principles are articulated, but not followed. So it goes in Grutter, where
a majority of the Court acknowledged strict scrutiny as the appropriate level of
review for race-based preferences in university admissions, but applied a level
of scrutiny markedly less demanding.        To be specific, race now matters in
university admissions, where, if strict judicial scrutiny were properly applied,
it should not.
      Today, we follow Grutter’s lead in finding that the University of Texas’s
race-conscious admissions program satisfies the Court’s unique application of
strict scrutiny in the university admissions context. I concur in the majority
opinion, because, despite my belief that Grutter represents a digression in the
course of constitutional law, today’s opinion is a faithful, if unfortunate,
application of that misstep. The Supreme Court has chosen this erroneous path
and only the Court can rectify the error. In the meantime, I write separately to
underscore this detour from constitutional first principles.
                                        I
      The Equal Protection Clause of the Fourteenth Amendment provides that
no State shall “deny to any person within its jurisdiction the equal protection of
the laws.” U.S. C ONST. amend. XIV. One of the Amendment’s “core principles”
is to “do away with all governmentally imposed discriminations based on race,”
Palmore v. Sidoti, 466 U.S. 429, 432 (1984), and to create “a Nation of equal
citizens in a society where race is irrelevant to personal opportunity and
achievement.” Richmond v. J.A. Croson Co., 488 U.S. 469, 505–06 (1988). This
is why “[r]acial and ethnic distinctions of any sort are inherently suspect and .
. . call for the most exacting judicial examination.” Miller v. Johnson, 515 U.S.
900, 904 (1995) (quoting Regents of the Univ. of Cal. v. Bakke, 438 U.S. 265, 291
(1978) (opinion of Powell, J.)). It matters not whether the racial preference is

                                       56
    Case: 09-50822 Document: 00511354149 Page: 57 Date Filed: 01/18/2011



                                       No. 09-50822

characterized as invidious or benign: strict scrutiny applies regardless of “the
race of those burdened or benefitted by a particular classification.” Shaw v.
Reno, 509 U.S. 630, 650–51 (1993) (quoting Croson, 488 U.S. at 494). To survive
such exacting scrutiny, laws classifying citizens on the basis of race must be
“narrowly tailored to achieving a compelling state interest.” Miller, 515 U.S. at
904.
       In Grutter, the majority acknowledged these fundamental principles, see
Grutter v. Bollinger, 539 U.S. 306, 326–27 (2003), but then departed and held,
for the first time, that racial preferences in university admissions could be used
to serve a compelling state interest. Id. at 328. Though the Court recognized
that strict scrutiny should govern the inquiry into the use of race in university
admissions, id. at 326, what the Court applied in practice was something else
entirely.
                                               A
       The Grutter majority asserts that “[s]trict scrutiny is not ‘strict in theory,
but fatal in fact.’” 539 U.S. at 326 (quoting Adarand Constructors, Inc. v. Pena,
515 U.S. 200, 237 (1995)). But since the Court began applying strict scrutiny to
review governmental uses of race in discriminating between citizens, the number
of cases in which the Court has permitted such uses can be counted on one
hand.1 The Court has rejected numerous intuitively appealing justifications
offered for racial discrimination, such as remedying general societal


       1
         See Grutter, 539 U.S. at 328 (recognizing racial diversity “in the context of higher
education” as compelling); Freeman v. Pitts, 503 U.S. 467, 494 (1992) (remedying the effects
of past intentional discrimination a compelling governmental interest); Korematsu v. United
States, 323 U.S. 214, 216 (1944) (“[P]ressing public necessity may sometimes justify the
existence of [racial discrimination]; racial antagonism never can.”). In Fullilove v. Klutznick,
448 U.S. 448 (1980), the Court upheld a federal law that set aside public works monies for
minority-owned businesses. Although Fullilove has not been expressly overruled, it is unlikely
that its holding survives the Court’s later Equal Protection decisions. See ERWIN
CHEMERINSKY, CONSTITUTIONAL LAW: PRINCIPLES AND POLICIES § 9.3.5, at 738, 742–43 (3d
ed. 2006). Korematsu’s authority is likewise suspect.

                                              57
    Case: 09-50822 Document: 00511354149 Page: 58 Date Filed: 01/18/2011



                                  No. 09-50822

discrimination, see Croson, 488 U.S. at 496–98 (plurality opinion); enhancing the
number of minority professionals available to work in underserved minority
communities, see Bakke, 438 U.S. at 310–11 (opinion of Powell, J.); and providing
role models for minority students, see Wygant v. Jackson Bd. of Educ., 476 U.S.
267, 275–76 (1986) (plurality opinion). In all of these cases, the Court found that
the policy goals offered were insufficiently compelling to justify discrimination
based on race.
      In those rare cases where the use of race properly furthered a compelling
state interest, the Court has emphasized that the means chosen must “work the
least harm possible,” Bakke, 438 U.S. at 308 (opinion of Powell, J.), and be
narrowly tailored to fit the interest “with greater precision than any alternative
means.”   Grutter, 539 U.S. at 379 (Rehnquist, C.J., dissenting) (quotation
omitted). Moreover, the failure to consider available race-neutral alternatives
and employ them if efficacious would cause a program to fail strict scrutiny. See
Wygant, 476 U.S. at 280 n.6 (plurality opinion) (the “term ‘narrowly tailored’ .
. . requires consideration of whether lawful alternative and less restrictive
means could have been used.”); see also Adarand, 515 U.S. at 237–38; Croson,
488 U.S. at 507; Fullilove v. Klutznick, 448 U.S. 448, 537 (1980) (Stevens, J.,
dissenting) (“Racial classifications are simply too pernicious to permit any but
the most exact connection between justification and classification.”).
      Beyond the use of race-neutral alternatives, the Court, pre-Grutter, had
considered several other factors in determining whether race-conscious programs
were narrowly tailored. Programs employing a quota system would fail this
inquiry, as would programs of unlimited duration. See Bakke, 438 U.S. at
315–18; Croson, 488 U.S. at 498. The Court looked to a program’s flexibility and
its capacity for individualized consideration. See United States v. Paradise, 480
U.S. 149, 177 (1987) (plurality opinion); Croson, 488 U.S. at 508. The Court also
considered the relationship between the numerical goal and the percentage of

                                        58
    Case: 09-50822 Document: 00511354149 Page: 59 Date Filed: 01/18/2011



                                  No. 09-50822

minority group members in the relevant population, and whether the means
chosen were likely to be overinclusive. See Croson, 488 U.S. at 506–10. Finally,
the Court considered the program’s burden on innocent third parties. See, e.g.,
Metro Broad., Inc. v. FCC, 497 U.S. 547, 630 (1990) (O’Connor, J., dissenting)
(programs should not “unduly burden individuals who are not members of the
favored racial and ethnic groups”); Bakke, 438 U.S. at 308 (opinion of Powell, J.).
      Grutter changed this. After finding that racial diversity at the University
of Michigan Law School (“Law School”) was a compelling governmental interest,
the Court redefined the meaning of narrow tailoring. See Grutter, 539 U.S. at
387 (Kennedy, J., dissenting) (“The Court, however, does not apply strict
scrutiny. By trying to say otherwise, it undermines both the test and its own
controlling precedents.”); see generally Ian Ayres & Sydney Foster, Don’t Tell,
Don’t Ask: Narrow Tailoring After Grutter and Gratz, 85 T EX . L. R EV. 517
(2007). The Court replaced narrow tailoring’s conventional “least restrictive
means” requirement with a regime that encourages opacity and is incapable of
meaningful judicial review under any level of scrutiny. Courts now simply
assume, in the absence of evidence to the contrary, that university
administrators have acted in good faith in pursuing racial diversity, and courts
are required to defer to their educational judgments on how best to achieve it.
Grutter, 539 U.S. at 328–29. What is more, the deference called for in Grutter
seems to allow universities, rather than the courts, to determine when the use
of racial preferences is no longer compelling. See id. at 343 (“We take the Law
School at its word that it would ‘like nothing better than to find a race-neutral
admissions formula’ and will terminate its race-conscious admissions program
as soon as practicable.”). This new species of strict scrutiny ensures that only
those admissions programs employing the most heavy-handed racial preferences,
and those programs foolish enough to maintain and provide conclusive data, will
be subject to “exacting judicial examination.” Miller, 515 U.S. at 904. Others,

                                        59
    Case: 09-50822 Document: 00511354149 Page: 60 Date Filed: 01/18/2011



                                   No. 09-50822

like the University of Michigan in Grutter, and the University of Texas here, can
get away with something less.
                                         B
      Setting aside for a moment Grutter’s finding that racial diversity within
the Law School was a compelling state interest, see infra Sections I.D and III, I
find troubling the Court’s treatment of whether the Law School’s chosen
means—using race as a “plus” factor—was narrowly tailored to achieving that
end. The Court discussed five hallmarks of a narrowly tailored race-conscious
admissions program in answering this question: (1) the absence of quotas; (2) a
program that does not unduly harm any racial group; (3) serious, good-faith
consideration of race-neutral alternatives; (4) a program that contains a sunset
provision or some logical end point; and (5) individualized consideration of all
applicants. See 539 U.S. at 335–43. The Court’s opinion effectively emptied at
least three of these criteria of their probative content, leaving the first and fifth
as determinative in any narrow tailoring inquiry. See Ayres & Foster, 85 T EX.
L. R EV. at 543.
      First, Grutter defined a quota as reserving a fixed number or percentage
of opportunities for certain minority groups, and insulating individuals from
those groups from competition with all other candidates for available seats. Id.
at 333–36. These prohibitions were clear well before Grutter. See Bakke, 438
U.S. at 317; Croson, 488 U.S. at 496. Only those programs with overt numerical
set-asides or separate minority admissions tracks would fail this requirement.
      Next, the Court found that race-conscious admissions programs do not
unduly burden innocent third parties so long as they provide individualized
consideration. Grutter, 539 U.S. at 341 (“[I]n the context of its individualized
inquiry into the possible diversity contributions of all applicants, the Law
School’s race-conscious admissions program does not unduly harm nonminority



                                         60
    Case: 09-50822 Document: 00511354149 Page: 61 Date Filed: 01/18/2011



                                   No. 09-50822

applicants.”). Here, the Court collapsed the second narrow tailoring criterion
into the fifth.
      Grutter also held that there were no workable race-neutral alternatives at
the Law School, such as “using a lottery system” or “decreasing the emphasis for
all applicants on undergraduate GPA and LSAT scores.” Id. at 340. The Court
likewise rejected the United States’ argument that the Law School’s plan was
not narrowly tailored because race-neutral alternatives that had proven effective
elsewhere (i.e., the percentage plans utilized in California, Florida, and Texas)
were available and would deliver the educational benefits the Law School was
seeking. Id. The Court held that “[n]arrow tailoring does not require exhaustion
of every conceivable race-neutral alternative. . . . Narrow tailoring does,
however, require serious, good faith consideration of workable race-neutral
alternatives that will achieve the diversity the university seeks.” Id. at 339.
After Grutter, universities are no longer required to use the most effective race-
neutral means. So long as admissions officials have given “serious, good faith
consideration” to such programs, they are free to pursue less effective
alternatives that serve the interest “about as well.” Id. (citing Wygant, 476 U.S.
at 280 n.6 (plurality opinion)). Thus, this third criterion is now essentially
without meaning. Given the deference that universities’ educational judgments
are to be afforded post-Grutter, “serious, good faith consideration” is a peculiarly
low bar that will be satisfied in most every case. Compare id. at 339 (narrow
tailoring “require[s] serious, good faith consideration of workable race-neutral
alternatives”), with id. at 329 (“[G]ood faith on the part of a university is
‘presumed’ absent a showing to the contrary.”) (citation and internal quotation
marks omitted).
      Finally, while the Court acknowledged that race-conscious admissions
programs must be limited in time, such as by sunset provisions or periodic
reviews to determine whether the preferences remain necessary, the Court

                                        61
    Case: 09-50822 Document: 00511354149 Page: 62 Date Filed: 01/18/2011



                                  No. 09-50822

suspended application of this criterion for twenty-five years. Id. at 343 (“We
expect that 25 years from now, the use of racial preferences will no longer be
necessary to further the interest approved today.”). In doing so, the Grutter
majority simply accepted the Law School’s promise that it would terminate its
race-conscious policies as soon as possible. See id. at 343 (“We take the Law
School at its word that it would ‘like nothing better than to find a race-neutral
admissions formula’ and will terminate its race-conscious admissions program
as soon as practicable.”). The Court’s approval here is remarkable given the
constitutional gravity of this experiment (i.e., the Law School’s allocation of
preferences along racial lines). This fourth criterion will now be considered
satisfied with little or no showing on the part of university administrators, at
least until 2028.
      And thus, all that truly remains of strict scrutiny’s narrow tailoring
inquiry post-Grutter is the requirement of “individualized consideration.” But
what does this term mean specifically? Grutter never tells us. Moreover, the
weight given to race as part of this individualized consideration is purposefully
left undefined, making meaningful judicial review all but impossible.
                                       C
      In Grutter, the University of Michigan Law School sought to achieve a
student body that was both academically strong and diverse along several
dimensions, including race. There, the Court endorsed the Law School’s “highly
individualized, holistic review    of each applicant’s file, giving serious
consideration to all the ways an applicant might contribute to a diverse
educational environment.” Id. at 337. The Court noted approvingly that the
Law School had “no policy . . . of automatic acceptance or rejection based on any
single ‘soft’ variable.” Id. The Grutter majority permitted the use of race and




                                       62
     Case: 09-50822 Document: 00511354149 Page: 63 Date Filed: 01/18/2011



                                        No. 09-50822

ethnicity as “plus” factors within the Law School’s holistic review, but this
simply raises the question: how much of a plus?2 Grutter did not say.
       Instead, the Court implicitly forbade universities from quantifying racial
preferences in their admissions calculus. Contrasting the admissions system
found unconstitutional in Gratz, the Grutter majority noted that “the Law School
awards no mechanical, predetermined diversity ‘bonuses’ based on race or
ethnicity.” Id. (citing Gratz v. Bollinger, 539 U.S. 244, 271–72 (2003)). On this
view, rigid point systems that allocate preference points for racial and ethnic
status are unconstitutional because they “preclude[] admissions counselors from
conducting the type of individualized consideration the Court’s opinion in
Grutter requires.” Gratz, 539 U.S. at 277 (O’Connor, J., concurring) (citation
omitted).
       But it is not clear, to me at least, how using race in the holistic scoring
system approved in Grutter is constitutionally distinct from the point-based
system rejected in Gratz.3 If two applicants, one a preferred minority and one
nonminority, with application packets identical in all respects save race would
be assigned the same score under a holistic scoring system, but one gets a higher
score when race is factored in, how is that different from the mechanical group-
based boost prohibited in Gratz? Although one system quantifies the preference


       2
        The Court’s discussion of race as a “plus” factor takes place in the context of strict
scrutiny’s narrow tailoring inquiry. Whether race should be considered at all is a separate,
more fundamental, matter. See infra Section III.
       3
         Although I do not believe the government’s use of race in university admissions can
ever serve a compelling interest, assuming that it can, there is no reason why a well-designed
point system could not account for an applicant’s race, among other variables, and yet still
provide meaningful, individualized consideration. See Ayres & Foster, 85 TEX. L. REV. at
566–70; see also Gratz, 539 U.S. at 295 (Souter, J., dissenting) (“[I]t is hard to see what is
inappropriate in assigning some stated value to a relevant characteristic, whether it be
reasoning ability, writing style, running speed, or minority race. Justice Powell’s plus factors
necessarily are assigned some values. The college simply does by a numbered scale what the
law school accomplishes in its ‘holistic review’; the distinction does not imply that applicants
to the undergraduate college are denied individualized consideration . . . .” (citation omitted)).

                                               63
    Case: 09-50822 Document: 00511354149 Page: 64 Date Filed: 01/18/2011



                                       No. 09-50822

and the other does not, the result is the same: a determinative benefit based on
race.
        Grutter’s new terminology like “individualized consideration” and “holistic
review” tends to conceal this result. By obscuring the University of Michigan’s
use of race in these diffuse tests, the Court allowed the Law School to do covertly
what the undergraduate program could not do overtly. See Gratz, 539 U.S. at
270–76.     This much is clear and has been discussed elsewhere.4                    I write
separately to add my view, confirmed while deciding this appeal, that Grutter’s
narrow      tailoring   inquiry—now        reduced     to   testing   for   individualized
consideration—is incapable of meaningful judicial review.
        Traditionally, strict scrutiny required that the overall benefits of programs
employing racial classifications justified the overall costs.5 See Ayres & Foster,
85 T EX. L. R EV. at 526 & n.38. In Grutter, not only did the Court fail to conduct
such an analysis, it rejected the only means for measuring the constitutionally
relevant costs and benefits. Id. Although I disagree with the Court that race-
conscious policies can ever serve a compelling interest in university admissions,
by prohibiting race and ethnicity from being quantified at all, Grutter eliminated
any chance for courts to critically evaluate whether race is, in fact, the defining
feature of an admissions packet. Post-Grutter, there is no way to assess how
much of a “plus” race gets as a plus-factor in any admissions system. And
without the ability to measure the number of “but-for” admits (i.e., admitted
minority students for whom race was the decisive factor), courts cannot



        4
        See, e.g., Larry Alexander & Maimon Schwarzschild, Grutter or Otherwise: Racial
Preferences and Higher Education, 21 CONST. COMMENT. 3 (2004); CHEMERINSKY,
CONSTITUTIONAL LAW 744.
        5
         For example, a race-conscious admissions policy that added just one, three, or five
members of a preferred minority group to an enrolling class of 6,700 would fail to be narrowly
tailored. Such a program would have an intolerably high cost for little return. See infra
Section II.

                                             64
    Case: 09-50822 Document: 00511354149 Page: 65 Date Filed: 01/18/2011



                                       No. 09-50822

meaningfully evaluate whether a university’s use of race fits its asserted interest
narrowly. See id. at 527–41, 575–82.6 In short, it is impossible to subject such
uses of race to strict scrutiny.        Grutter rewards admissions programs that
remain opaque.
       Even assuming the Court’s “educational benefits of diversity” justification
holds true, see infra Section I.D, there are far more effective race-neutral means
of screening for the educational benefits that states like Michigan and Texas
ostensibly seek. To the degree that state universities genuinely desire students
with diverse backgrounds and experiences, race-neutral factors like specific
hardships overcome, extensive travel, leadership positions held, volunteer and
work experience, dedication to particular causes, and extracurricular activities,
among many other variables, can be articulated with specificity in the
admissions essays.7 These markers for viewpoint diversity are far more likely
to translate into enhanced classroom dialogue than a blanket presumption that
race will do the same. Moreover, these markers represent the kind of life
experiences that reflect industry. Race cannot. While race inevitably colors an
individual’s life and views, that facet of race and its impact on the individual can
be described with some precision through an admissions essay. We should not



       6
        See also id. at 528 n.42 (citing, inter alia, WILLIAM G. BOWEN & DEREK BOK, THE
SHAPE OF THE RIVER: LONG-TERM CONSEQUENCES OF CONSIDERING RACE IN COLLEGE AND
UNIVERSITY ADMISSIONS 31–39 (1998)) (observing that the degree of racial preferences can be
measured by examining the number of but-for admits and the qualification differentials
between but-for admits and nonpreferred applicants who would have been admitted in the
absence of affirmative action).
       7
        In addition to the two essays that UT requires as part of each application packet, the
University considers several of the factors described above in determining an applicant’s
personal achievement score. See Fisher v. Univ. of Tex. at Austin, 645 F. Supp. 2d 587, 597
(W.D. Tex. 2009) (“The third [Personal Achievement Index] element is the personal
achievement score, which is based on an evaluation of the file in its entirety by senior
members of the admissions staff. The evaluators conduct a holistic review considering the
applicant’s demonstrated leadership qualities, extracurricular activities, awards and honors,
work experience, service to the school or community, and special circumstances.”).

                                             65
    Case: 09-50822 Document: 00511354149 Page: 66 Date Filed: 01/18/2011



                                  No. 09-50822

presume that race shapes everyone’s experiences in the same ways and award
preference (or a bonus, or a “plus”) accordingly. Such a policy, however labeled,
is not narrowly tailored.
      Finally, the Court’s unusual deference to educators’ academic judgments
that racial diversity is a compelling interest, coupled with the deference
allegedly owed to their determination of when the use of race is no longer
necessary, see id. at 343, would appear to permit race-based policies indefinitely.
For example, notwithstanding that a university’s race-conscious policies had
achieved 25% African-American and 25% Hispanic enrollment in the student
body generally, that university could still justify the use of race in admissions
if these minority students were disproportionately bunched in a small number
of classes or majors. In fact, the majority’s application of Grutter today reaches
just such a result.
      Despite Top Ten Percent’s demonstrable impact on minority enrollment
at the University of Texas, the majority opinion holds that the University’s use
of race in admissions can be justified by reference to the paucity of minority
students in certain majors:
      While the [Top Ten Percent] Law may have contributed to an
      increase in overall minority enrollment, those minority students
      remain clustered in certain programs, severely limiting the
      beneficial effects of educational diversity. For example, nearly a
      quarter of the undergraduate students in UT’s College of Social
      Work are Hispanic, and more than 10% are African-American. In
      the College of Education, 22.4% of students are Hispanic and 10.1%
      are African-American. By contrast, in the College of Business
      Administration, only 14.5% of the students are Hispanic and 3.4%
      are African-American. It is evident that if UT is to have diverse
      interactions, it needs more minority students who are interested in
      and meet the requirements for a greater variety of colleges, not
      more students disproportionately enrolled in certain programs.




                                        66
    Case: 09-50822 Document: 00511354149 Page: 67 Date Filed: 01/18/2011



                                   No. 09-50822

Ante at 42. If this is so, a university’s asserted interested in racial diversity
could justify race-conscious policies until such time as educators certified that
the elusive critical mass had finally been attained, not merely in the student
body generally, but major-by-major and classroom-by-classroom.
      Given the “large-scale absence of African-American and Hispanic students
from thousands of classes” at the University of Texas, Fisher, 645 F. Supp. 2d at
607, today’s decision ratifies the University’s reliance on race at the
departmental and classroom levels, and will, in practice, allow for race-based
preferences in seeming perpetuity. Such a use of race “has no logical stopping
point” and is not narrowly tailored. See Croson, 488 U.S. at 498 (citing Wygant,
476 U.S. at 275). Allowing race-based social engineering at the university level
is one thing, but not nearly as invasive as condoning it at the classroom level.
I cannot accept that the Fourteenth Amendment permits this level of granularity
to justify dividing students along racial lines.
                                         D
      The same imprecision that characterizes Grutter’s narrow tailoring
analysis casts doubt on its discussion of racial diversity as a compelling state
interest.   Grutter found that the Law School had a compelling interest in
“securing the educational benefits of a diverse student body,” and that achieving
a “critical mass” of racially diverse students was necessary to accomplish that
goal. Id. at 333. The Law School defined “critical mass” as “a number that
encourages underrepresented minority students to participate in the classroom
and not feel isolated . . . or like spokespersons for their race.” Id. at 318–19. The
Court clarified: “critical mass is defined by reference to the educational benefits
that diversity is designed to produce.” Id. at 330. Justice O’Connor’s majority
opinion identified three such constitutionally relevant benefits: (i) increased
perspective in the classroom; (ii) improved professional training; and (iii)
enhanced civic engagement. Id. at 330–33. The first element is based on Justice

                                         67
     Case: 09-50822 Document: 00511354149 Page: 68 Date Filed: 01/18/2011



                                        No. 09-50822

Powell’s focus in Bakke on the campus-level benefits of diversity. The second two
are new.8
       My difficulty with Grutter’s “educational benefits of diversity” discussion
is that it remains suspended at the highest levels of hypothesis and speculation.
And unlike ordinary hypotheses, which must be testable to be valid, Grutter’s
thesis is incapable of testing. Justice O’Connor’s majority opinion rests almost
entirely on intuitive appeal rather than concrete evidence.
                                               1
       The first constitutionally relevant benefit that makes up Grutter’s
compelling interest is racial diversity’s direct impact in the classroom. Here, the
Court concluded that diverse perspectives improve the overall quality of
education because “classroom discussion is livelier, more spirited, and simply
more enlightening and interesting when students have the greatest possible
variety of backgrounds.” Id. at 330 (internal quotation marks omitted). This
rationale conforms to Justice Powell’s opinion in Bakke that universities should
pursue “[t]he atmosphere of speculation, excitement and creation” that is
“promoted by a diverse student body.” 438 U.S. at 312 (opinion of Powell, J.).9
I question the validity of this surmise.

       8
         See Robert C. Post, The Supreme Court, 2002 Term—Forward: Fashioning the Legal
Constitution: Culture, Courts, and Law, 117 HARV. L. REV. 4, 59–60 (2003) (“Although Grutter
casts itself as merely endorsing Justice Powell’s opinion in Bakke, Grutter’s analysis of
diversity actually differs quite dramatically from Powell’s. Powell conceptualized diversity as
a value intrinsic to the educational process itself. He regarded diversity as essential to ‘the
quality of higher education,’ because education was a practice of enlightenment, ‘of
speculation, experiment, and creation,’ that thrived on the ‘robust exchange of ideas;
characteristically provoked by confrontation between persons of distinct life experiences. . .
. [Grutter] instead conceives of education as instrumental for the achievement of extrinsic
social goods like professionalism, citizenship, or leadership. . . . Grutter’s justifications for
diversity thus potentially reach far more widely than do Powell’s.”); see also Ayres & Foster,
85 TEX. L. REV. at 578 n.215 (citing commentary).
       9
         Justice Powell’s opinion in Bakke conspicuously avoided claiming a categorical
educational benefit of diversity, asserting only the potential for such benefits. See 438 U.S.
at 314 (opinion of Powell, J.).

                                               68
    Case: 09-50822 Document: 00511354149 Page: 69 Date Filed: 01/18/2011



                                     No. 09-50822

       Nonetheless, assuming a critical mass of minority students could
perceptibly improve the quality of classroom learning, how would we measure
success? By polling students and professors, as the University of Texas has
done?10    How would we know whether the substantial social harm we are
tolerating by dividing students based on race is worth the cost? That classroom
discussion is, in fact, being enhanced? How can a party prove that it is? How
can an opposing party prove that it is not?
       My concern with allowing viewpoint diversity’s alleged benefits to justify
racial preference is that viewpoint diversity is too theoretical and abstract. It
cannot be proved or disproved. Sure, the Grutter majority cited to expert reports
and amicus briefs from corporate employers as evidence that student body
diversity improves educational outcomes and better prepares students for the
workforce. Id. at 330. But this support can be easily manipulated.11 If all a
university “need do is find . . . report[s],” studies, or surveys to implement a race-
conscious admissions policy, “the constraints of the Equal Protection Clause will,
in effect, have been rendered a nullity.” Croson, 488 U.S. at 504; see also J.E.B.
v. Alabama ex rel. T.B., 511 U.S. 127, 139 n.11 (1994) (“[C]lassifications that rest
on impermissible stereotypes violate the Equal Protection Clause, even when
some statistical support can be conjured up for the generalizations.”). Grutter
permits race-based preferences on nothing more than intuition—the type that
strict scrutiny is designed to protect against. See 539 U.S. at 327 (“Absent
searching judicial inquiry into the justification for such race-based measures, we
have no way to determine what classifications are benign or remedial and what




      10
        Every measure of social benefit or harm would be subjective and, at worst, capable
of manipulation through framing biases.
      11
        See Alexander & Schwarzschild, 21 CONST. COMMENT. at 5 n.9 (criticizing the Court’s
undue reliance on amicus briefs from corporate employers).

                                            69
    Case: 09-50822 Document: 00511354149 Page: 70 Date Filed: 01/18/2011



                                       No. 09-50822

classifications are in fact motivated by illegitimate notions of racial inferiority
or simple racial politics.”) (citation and internal quotation marks omitted).
       Grutter and Bakke err by simply assuming that racial diversity begets
greater viewpoint diversity. This inference is based on the assumption that
members of minority groups, because of their racial status, are likely to have
unique experiences and perspectives incapable of expression by individuals from
outside that group. But as the Court has recognized elsewhere, the Constitution
prohibits state decisionmakers from presuming that groups of individuals,
whether classified by race, ethnicity, or gender, share such a quality collectively.
See Miller, 515 U.S. at 914 (the Equal Protection Clause forbids “the demeaning
notion that members of the defined racial groups ascribe to certain ‘minority
views’ that must be different from those of other citizens.”) (citation omitted).
There is no one African-American or Hispanic viewpoint,12 and, in fact, Grutter
approved the Law School’s diversity rationale precisely because of the role that
racial diversity can play in dispelling such falsehoods. See id. at 320 (citing
expert testimony suggesting that “when a critical mass of underrepresented
minority students is present, racial stereotypes lose their force because
nonminority students learn there is no ‘minority viewpoint’ but rather a variety
of viewpoints among minority students.”); and id. at 333 (“[D]iminishing the
force of such stereotypes is a crucial part of the Law School’s mission, and one
that it cannot accomplish with only token numbers of minority students.”).



       12
          For example, life experiences differ significantly if a Hispanic student’s ethnicity
originates in Mexico as opposed to Spain, or, for that matter, any of various Central and South
American countries. Likewise, an African-American student whose roots come from Nigeria
would be distinct in culture and ethnicity from a student whose ancestry originated in Egypt
or Haiti. This same principle applies for students from non-preferred racial classes. For
example, second-generation students from English, Irish, Scottish, or Australian ancestry
would come with very different cultural experiences, and yet all of these students would be
grouped together as “White” in racial classification systems like the one used at the University
of Texas.

                                              70
    Case: 09-50822 Document: 00511354149 Page: 71 Date Filed: 01/18/2011



                                  No. 09-50822

      Grutter sought to have it both ways. The Court held that racial diversity
was necessary to eradicate the notion that minority students think and behave,
not as individuals, but as a race. At the same time, the Court approved a policy
granting race-based preferences on the assumption that racial status correlates
with greater diversity of viewpoints.
                                        2
      Grutter’s second asserted educational benefit of diversity relates to
improved professional training. Here, Justice O’Connor writes that diversity
“promotes cross-racial understanding, helps to break down racial stereotypes,
and enables students to better understand persons of different races.” Id. at 330
(internal quotation marks and brackets omitted). Such training is essential, the
argument goes, for future leaders who will eventually work within and supervise
a racially diverse workforce. Id. at 330–31.
      State universities are free to define their educational goals as broadly as
needed to serve the public interest.         We defer to educators’ professional
judgments in setting those goals. Grutter, 539 U.S. at 328 (“Our holding today
is in keeping with our tradition of giving a degree of deference to a university’s
academic decisions, within constitutionally proscribed limits.”). My concern,
discussed throughout this opinion, is not that Grutter commands such deference,
but that it conflated the deference owed to a university’s asserted interest with
deference to the means used to attain it. See id. at 388 (Kennedy, J., dissenting)
(“The Court confuses deference to a university’s definition of its educational
objective with deference to the implementation of this goal.”).
      There is, however, one aspect of the Court’s “improved professional
training” rationale that I find especially troubling. While Grutter made much
of the role that educational institutions play in providing professional training,
see id. at 331 (“We have repeatedly acknowledged the overriding importance of
preparing students for work and citizenship”), the cases the Court relied on

                                        71
    Case: 09-50822 Document: 00511354149 Page: 72 Date Filed: 01/18/2011



                                   No. 09-50822

involved primary and secondary schools. See id. (citing Plyer v. Doe, 457 U.S.
202, 221 (1982) (describing education as pivotal to “sustaining our political and
cultural heritage”) and ibid. (citing Brown v. Bd. of Educ., 347 U.S. 483, 493
(1954) (“education . . . is the very foundation of good citizenship.”)). I question
whether these cases apply with equal force in the context of higher education,
where academic goals are vastly different from those pursued in elementary and
secondary schools. Moreover, a university’s self-styled educational goals, for
example, promoting “cross-racial understanding” and enabling students “to
better understand persons of different races,” could just as easily be facilitated
in many other public settings where diverse people assemble regularly: in the
workplace, in primary and secondary schools, and in social and community
groups. See Grutter, 539 U.S. at 347–48 (Scalia, J., dissenting). I do not believe
that the university has a monopoly on furthering these societal goals, or even
that the university is in the best position to further such goals. Notwithstanding
an institution’s decision to expand its educational mission more broadly, the
university’s core function is to educate students in the physical sciences,
engineering, social sciences, business and the humanities, among other academic
disciplines.
                                         3
      Finally, Grutter articulated a third benefit of racial diversity in higher
education: enhancing civic engagement. Here, the Court wrote that:
      Effective participation by members of all racial and ethnic groups in
      the civic life of our Nation is essential if the dream of one Nation,
      indivisible, is to be realized.
      ...
      In order to cultivate a set of leaders with legitimacy in the eyes of
      the citizenry, it is necessary that the path to leadership be visibly
      open to talented and qualified individuals of every race and
      ethnicity. All members of our heterogeneous society must have
      confidence in the openness and integrity of educational institutions
      that provide this training. . . . Access to [higher] education . . . must

                                         72
     Case: 09-50822 Document: 00511354149 Page: 73 Date Filed: 01/18/2011



                                        No. 09-50822

       be inclusive of talented and qualified individuals of every race and
       ethnicity, so that all members of our heterogeneous society may
       participate in the educational institutions that provide the training
       and education necessary to succeed in America.

Id. at 332–33.
       Unlike the first two “educational benefits of diversity,” which focused on
improving classroom discussion and professional training, this third claimed
benefit plainly has nothing to do with the university’s core education and
training functions. Instead, Grutter is concerned here with role that higher
education plays in a democratic society, and the Court suggests that affirmative
action at public universities can advance a societal goal of encouraging minority
participation in civic life.13 This proposition lacks foundation.
       If a significant portion of a minority community sees our nation’s leaders
as illegitimate or lacks confidence in the integrity of our educational institutions,
as Grutter posits in the block quote above, see id., 539 U.S. at 332, I doubt that
suspending the prevalent constitutional rules to allow preferred treatment for
as few as 15-40 students, see infra Section II, is likely to foster renewed civic
participation from among that community as a whole.14
       Grutter replaced Bakke’s emphasis on diversity in educational inputs with
a new emphasis on diversity in educational outputs. By expanding Justice


       13
          See Lani Guinier, The Supreme Court, 2002 Term—Comment: Admissions Rituals
as Political Acts: Guardians at the Gates of Our Democratic Ideals, 117 HARV. L. REV. 113,
174–76 (2003).
       14
          This is not to criticize universities, like the University of Texas, for implementing
policies that seek to increase minority representation, not merely for its educational benefits
on campus, but also for the secondary benefits that such increases in minority enrollment can
have in the workplace and in society generally. A university degree confers professional and
leadership opportunities unavailable otherwise, and ensuring that all segments of society have
meaningful access to public institutions of higher education “represents a paramount
government objective.” Grutter, 539 U.S. at 331–32 (citing Brief of United States as Amicus
Curiae 13). I do not question this goal, but rather the constitutionality of using race to attain
it.

                                               73
    Case: 09-50822 Document: 00511354149 Page: 74 Date Filed: 01/18/2011



                                   No. 09-50822

Powell’s original viewpoint diversity rationale to include diversity’s putative
benefits in the workforce and beyond (i.e., inspiring a sense of civic belonging in
discouraged minority communities), the Court has endorsed a compelling
interest without bounds.       Post-Grutter, it matters little whether racial
preferences in university admissions are justified by reference to their potential
for improved discussion in individual classrooms, or even at the university
generally. Now such preferences can be justified based on their global impact.
By removing the focus of attention from diversity’s educational value at the
campus level, the Court has ensured that the “educational benefits of diversity”
will accommodate all university affirmative action plans as compelling.
                                         E
      Finally, by using metaphors, like “critical mass,” and indefinite terms that
lack conceptual or analytical precision, but rather sound in abject subjectivity,
to dress up constitutional standards, Grutter fails to provide any predictive value
to courts and university administrators tasked with applying these standards
consistently. And notwithstanding the Court’s nod to federalism, Grutter’s
ambiguity discourages States from experimenting or departing from the one
accepted norm. See id. at 342 (citing United States v. Lopez, 514 U.S. 549, 581
(1995) (Kennedy, J., concurring) (“[T]he States may perform their role as
laboratories for experimentation to devise various solutions where the best
solution is far from clear.”)). In the absence of clear guidance, public universities
nationwide will simply model their programs after the one approved in Grutter
rather than struggle with the risks and uncertain benefits of experimentation.
That is exactly what has occurred here. With one exception—the Top Ten
Percent law—the race-conscious admissions policy that we review today is
identical to the program used at the Law School.




                                         74
    Case: 09-50822 Document: 00511354149 Page: 75 Date Filed: 01/18/2011



                                     No. 09-50822

                                            II
       As mentioned at the outset, I concur in the opinion because I believe
today’s decision is a faithful application of Grutter’s teachings, however flawed
I may find those teachings to be. I am compelled to follow the Court’s unusual
deference towards public university administrators in their assessment that
racial diversity is a compelling interest, as well as the Court’s refashioned
narrow-tailoring inquiry. See 28 U.S.C. § 453. My difficulty is not necessarily
with today’s decision, but with the one that drives it. Nonetheless, there is one
aspect of Judge Higginbotham’s thoughtful opinion that gives me pause about
whether Grutter compels the result we reach today. Ultimately, and regrettably,
I recognize that the deference called for by Grutter may make this concern
superfluous.
       As today’s opinion notes, the University of Texas’s race-conscious
admissions policy is nearly indistinguishable from the program approved by the
Supreme Court in Grutter.15        Ante at 2, 4, 25. As such, the majority opinion
summarily finds that, like the Law School in Grutter, the University of Texas
has a compelling interest in obtaining the educational benefits of diversity in its
undergraduate program. Id. at 26. After affording all deference due, today’s
decision focuses on the efficacy of the University’s race-conscious admissions
policy. Id. at 29 (“[W]hile we focus on the University’s decision to adopt a
Grutter-like plan, admissions outcomes remain relevant evidence of the plan’s
necessity—a reality check.”). In my view, the efficacy of the University’s race-
based admissions policy is more than merely relevant, it is dispositive.
       The plaintiffs here argue that the University of Texas’s interest in
obtaining a racially diverse student body is not compelling because the
University has already achieved critical mass by way of Texas’s Top Ten Percent

      15
        As a result, UT’s policy suffers from all the same defects as the Law School policy
evaluated in Grutter and discussed previously in this opinion. See supra Section I.

                                            75
    Case: 09-50822 Document: 00511354149 Page: 76 Date Filed: 01/18/2011



                                       No. 09-50822

law. See T EX. E DUC. C ODE § 51.803 (1997). The University disagrees. This
claim is difficult to evaluate. The University refuses to assign a weight to race
or to maintain conclusive data on the degree to which race factors into
admissions decisions and enrollment yields. See Fisher, 645 F. Supp. 2d at
608–09 (“At no point in the process is race considered individually or given a
numerical value; instead, the file is evaluated in its entirety in order to provide
a better understanding of the student as a person and place her achievements
in context.”). Whether the University of Texas’s use of race is narrowly tailored
turns on whether its chosen means—using race as a plus factor in the
University’s holistic scoring system—are effective, not just in theory, but also in
practice.
       If, apart from the Top Ten Percent law, the University of Texas’s race-
conscious admissions program added just three-to-five African-American
students, or five-to-ten Hispanic students, to an entering freshman class of
6,700, that policy would completely fail to achieve its aims and would not be
narrowly tailored. See Ayres & Foster, 85 T EX. L. R EV. at 523 n.27 (“At least as
a theoretical matter, narrow tailoring requires not only that the preferences not
be too large, but also that they not be too small so as to fail to achieve the goals
of the relevant compelling government interest.”). The marginal benefit of
adding just five or ten minority students to a class of this size would be
negligible and have no perceptible impact on the “educational benefits that
diversity is designed to produce.” Grutter, 539 U.S. at 330 (“[C]ritical mass is
defined by reference to the educational benefits that diversity is designed to
produce.”).16 This is especially so, if, as the district court suggests, “the large-


       16
         See Bakke, 438 U.S. at 316 (opinion of Powell, J.) (noting the “necessity of including
more than a token number of black students”). See also Patricia Gurin et al., Diversity and
Higher Education: Theory and Impact on Educational Outcomes, 72 HARV. EDUC. REV. 330,
360–61 (2002) (enrolling “significant numbers of students of various groups” is necessary to
enable students to “perceive differences both within groups and between groups”); Kathryn

                                              76
    Case: 09-50822 Document: 00511354149 Page: 77 Date Filed: 01/18/2011



                                       No. 09-50822

scale absence of African-American and Hispanic students from thousands of
classes indicates UT has not reached sufficient critical mass for its students to
benefit from diversity and illustrates UT’s need to consider race as a factor in
admissions in order to achieve those benefits.” Fisher, 645 F. Supp. 2d at 607
(citing statistics showing that in 2002, the University offered over 5,631 classes,
79% of which (4,448) had just one or zero African-American students; 30% of
classes (1,689) had zero or one Hispanic students).17 So, the controlling question
is, “Is the University of Texas’s race-conscious policy effective?” And by effective,
I do not mean that every statistically insignificant gain (i.e., adding one, three,
or five students at the margin) qualifies. The constitutional inquiry for me
concerns whether the University’s program meaningfully furthers its intended
goal of increasing racial diversity on the road to critical mass. I find it does not.
       In the 2008 admissions cycle, 29,501 students applied to the University of
Texas.      See Fisher, 645 F. Supp. 2d at 590.          Less than half, 12,843, were
admitted and 6,715 ultimately enrolled.18 Id. Of these enrolled students, 6,322
came from Texas high schools.19 See Implementation and Results of the Texas



R.L. Rand & Steven Andrew Light, Teaching Race Without a Critical Mass: Reflections on
Affirmative Action and the Diversity Rationale, 54 J. LEGAL. EDUC. 316, 332–34 (2004) (noting
that under a cost-benefit analysis it may be more difficult to justify an affirmative action
program when a university is unable to enroll a critical mass of minority applicants).
       17
          These statistics represent all classes at UT with five or more students, including
large lecture courses. For classes with five to 24 students—the most likely to foster the
vibrant discussion described in Grutter and Bakke—the figures are more revealing. In 2002,
UT offered 3,616 classes with five to 24 students. Of these, 90% had one or zero African-
American students and 43% had one or zero Hispanic students. See Proposal to Consider Race
and Ethnicity in Admissions, June 25, 2004 at 26, Table 8.
       18
         Today’s decision, like the district court’s, alternates between using statistics from
admitted and enrolled students. If realizing the educational benefits of diversity is the
University’s asserted interest, only the data for enrolled students is relevant to our review.
       19
         In the discussion that follows, I use the number of enrolled Texas residents (6,322)
as a baseline rather than the aggregate enrollment for first-time freshman (6,715). There are
two reasons for this. First, this case asks us to decide the necessity of UT’s race-conscious

                                             77
     Case: 09-50822 Document: 00511354149 Page: 78 Date Filed: 01/18/2011



                                        No. 09-50822

Automatic Admissions Law (HB 588) at the University of Texas at Austin,
October 28, 2008 at 7 (“2008 Top Ten Percent Report”). 5,114 (80.9% of enrolled
Texas residents) of these students were a product of Top Ten Percent, meaning
that, at most, 1,208 (19.1%) enrolled non-Top Ten Percent Texas residents had
been evaluated on the basis of their AI/PAI scores. Id.
       Of the 363 African-American freshmen from Texas high schools that were
admitted and enrolled (6% of the 6,322-member enrolling class from Texas high
schools), 305 (4.8%) were a product of Top Ten Percent, while 58 (0.92%) African-
American enrollees had been evaluated on the basis of their AI/PAI scores.20 See
2008 Top Ten Percent Report at 7. For the 1,322 (21%) total enrolled in-state
Hispanic students, 1,164 (18.4% of enrolled in-state students) were a product
of Top Ten Percent, while 158 (2.5%) had been evaluated on the basis of their
AI/PAI scores. Id. We know that in some cases an applicants’ AI score is high
enough that the applicant is granted admission based on that score alone. But
we do not have data to show how many of these 58 African-American and 158
Hispanic students were admitted automatically based on their AI scores, which
are race-neutral, and how many were admitted after factoring in the students’



admissions policy in light of Texas’s Top Ten Percent law. I find this question is evaluated
most effectively by comparing enrollment data for Texas residents, which include precise
figures for Top 10% and Non-Top 10% enrollees. Second, as the majority opinion recognizes,
ante at 44 n.155, the record does not include data showing what portion of the total applicant
pool were Texas residents and what portion came from out-of-state. This is problematic. We
know, for example, that the 2008 entering freshman class included 375 African-American and
1,338 Hispanic students, and that 363 and 1,322 of these students, respectively, were Texas
residents. See 2008 Top Ten Percent Report at 6–7. So, although we know that the 2008
enrolling freshman class included 12 African-American and 16 Hispanic students from out-of-
state, we cannot intelligently discuss the potential impact of UT’s race-conscious policy on this
data set without also having total application and admissions information available for non-
Texas residents. This does not affect my conclusions—the number of non-Texas African-
American and Hispanic students enrolled in the freshman class is statistically insignificant.
       20
         In this section, I often refer to a raw number followed by a percentage listed in
parentheses. E.g., “305 (4.8%).” This percentage figure (__%) is calculated by dividing number
of students cited by 6,322, the number of enrolled Texas residents in the 2008 freshman class.

                                               78
    Case: 09-50822 Document: 00511354149 Page: 79 Date Filed: 01/18/2011



                                  No. 09-50822

PAI scores, which use the University’s Grutter-like holistic evaluation plan and
include consideration of an applicant’s race as one of seven “special
circumstances.” Nonetheless, assuming that all 58 and 158 African-American
and Hispanic students, respectively, were admitted on the basis of their
combined AI and PAI scores (i.e., that none of these minority students gained
admission on the basis of their race-neutral Academic Index score alone), the
question is whether the University’s use of race, which is a “highly suspect tool,”
Croson, 488 U.S. at 493, as part of the PAI score contributes a statistically
significant enough number of minority students to affect critical mass at the
University of Texas.
      We do not know, because the University does not maintain data, the
degree to which race influenced the University’s admissions decisions for any of
these enrolled students or how many of these students would not have been
admitted but-for the use of race as a plus factor. But assuming the University
gave race decisive weight in each of these 58 African-American and 158 Hispanic
students’ admissions decisions, those students would still only constitute 0.92%
and 2.5%, respectively, of the entire 6,322-person enrolling in-state freshman
class. And this is assuming a 100%, unconstitutional use of race, not as a plus
factor, but as a categorical condition for guaranteed admission. See Grutter, 539
U.S. at 329–30 (making race an automatic factor in admissions would “amount
to outright racial balancing, which is patently unconstitutional.”).
      Assume further, that such a prohibited use of race was employed in only
half of the University’s admissions decisions. This would still only yield 29
(0.46%) African-American and 79 (1.25%) Hispanic students.
      Now assume that the University’s use of race is truly holistic; that given
the multitude of other race-neutral variables the University considers and
values sincerely, race’s significance is limited in any individual application
packet. See Fisher, 645 F. Supp. 2d at 608 (“UT considers race in its admissions

                                        79
    Case: 09-50822 Document: 00511354149 Page: 80 Date Filed: 01/18/2011



                                  No. 09-50822

process as a factor of a factor of a factor of a factor. As described in exhaustive
detail above, race is one of seven “special circumstances,” which is in turn one
of six factors that make up an applicants personal achievement score.”). Lastly,
assume that in this system, the University’s use of race results in a but-for offer
of admission in one-quarter of the decisions. A twenty-five percent but-for
admissions rate seems highly improbable if race is truly limited in its holistic
weighting, but the unlikelihood of the assumption proves my point. Even under
such a system, the University’s proper use of race holistically would only yield
15 (0.24%) African-American and 40 (0.62%) Hispanic students.             African-
American students, for example, admitted and enrolled by way of this holistic
system would still only constitute two-tenths of one percent of the University of
Texas’s 2008 entering freshman class.        Such a use of race could have no
discernable impact on the classroom-level “educational benefits diversity is
designed to produce” or otherwise influence “critical mass” at the University of
Texas generally. Such a plan exacts a cost disproportionate to its benefit and is
not narrowly tailored. This is especially so on a university campus with, for
example, 4,448 classes (out of 5,631) with zero or one African-American students,
and 1,689 classes with zero or one Hispanic students. Fisher, 645 F. Supp. 2d
at 607.
          More importantly, if the figures above are reasonably accurate, the
University’s use of race also fails Grutter’s compelling interest test as a factual
matter. See 539 U.S. at 333 (“[D]iminishing the force of [racial] stereotypes is
both a crucial part of the Law School’s mission, and one that it cannot
accomplish with only token numbers of minority students.”). From its inception
immediately following Grutter, the University’s race-conscious admissions policy
was described as essential to the University of Texas’s educational mission:
      [T]o accomplish [UT’s] mission and fulfill its flagship role . . . the
      undergraduate experience for each student must include classroom


                                        80
    Case: 09-50822 Document: 00511354149 Page: 81 Date Filed: 01/18/2011



                                   No. 09-50822

      contact with peers of differing racial, ethnic, and cultural
      backgrounds. The proposal to consider race in the admissions
      process is not an exercise in racial balancing but an
      acknowledgment that significant differences between the racial and
      ethnic makeup of the University’s undergraduate population and
      the state’s population prevent the University from fully achieving
      its mission.

Fisher, 645 F. Supp. 2d at 602 (citing Proposal to Consider Race and Ethnicity
in Admissions, June 25, 2004 at 24). If the University’s use of race is truly
necessary to accomplish its educational function, then as a factual matter, the
University of Texas’s race-conscious measures have been completely ineffectual
in accomplishing its claimed compelling interest.
      In contrast, Top Ten Percent was responsible for contributing 305 and
1,164 African-American and Hispanic students, respectively, to the entering
2008 freshman class using entirely race-neutral means.             These students
represent 4.8% and 18.4% of the entering in-state freshman class. In addition,
of the 58 African-American and 158 Hispanic enrolled students evaluated on the
basis of their AI and PAI scores, if the University’s use of race was truly holistic,
the percentage of these students for whom race was a decisive factor (i.e., but-for
admits) should be minimal. In other words, the vast majority of these 58 and
158 students were admitted based on objective factors other than race. That is,
the University was able to obtain approximately 96% of the African-American
and Hispanic students enrolled in the 2008 entering in-state freshman class
using race-neutral means. And although the University argues that this number
still does not qualify as critical mass, one thing is certain: the University of
Texas’s use of race has had an infinitesimal impact on critical mass in the
student body as a whole. As such, the University’s use of race can be neither
compelling nor narrowly tailored.




                                         81
     Case: 09-50822 Document: 00511354149 Page: 82 Date Filed: 01/18/2011



                                        No. 09-50822

       I do not envy the admissions officials at the University of Texas. In 1997,
in response to our decision in Hopwood v. Texas, 78 F.3d 932 (5th Cir. 1996), the
people of the State of Texas determined, through their elected representatives,
that something needed to be done to improve minority enrollment at Texas’s
public institutions of higher education.              Texas’s Top Ten Percent law was
intended to effectuate that desire.                 We take no position today on the
constitutionality of that law.21 Instead, we are asked to scrutinize the legality of
the University’s race-conscious policy designed to complement Top Ten Percent.
Even with the limited data available, I cannot find that the University of Texas’s
use of race is narrowly tailored where the University’s highly suspect use of race
provides no discernable educational impact.                In my view, the University’s
program fails strict scrutiny before or after Grutter. See, e.g., Parents Involved
in Cmty. Schs. v. Seattle Sch. Dist. No. 1, 551 U.S. 701, 790 (2007) (Kennedy, J.,
concurring) (“[I]ndividual racial classifications employed in this manner may be
considered legitimate only if they are a last resort to achieve a compelling
interest.”) (citation omitted) (emphasis added). Before Grutter, it is unlikely that
the Supreme Court would have found that the University of Texas’s means were
narrowly tailored to the interest it asserts. Nonetheless, narrow tailoring in the
university admissions context is not about balancing constitutional costs and
benefits any longer. Post-Grutter, universities need not inflict the least harm
possible so long as they operate in good faith. And in assessing good faith,
institutions like the University of Texas need not even provide the type of

       21
          In assessing whether the University’s use of race is narrowly tailored, today’s
majority opinion finds that Top Ten Percent is not a race-neutral alternative that serves the
University’s asserted interest “about as well” as its Grutter-like plan. See ante at 39–46. My
concurrence should not be read to approve or reject the constitutionality of percentage plans
like Top Ten Percent. That issue remains open. I write separately to underscore the minimal
effect that the University’s use of race has had on critical mass in light of Top Ten Percent, and
why the University’s use of race would not, therefore, be narrowly tailored applying traditional
strict scrutiny principles before Grutter. I recognize that Grutter appears to swallow this
concern.

                                               82
    Case: 09-50822 Document: 00511354149 Page: 83 Date Filed: 01/18/2011



                                    No. 09-50822

metrics that allow courts to review their affirmative action programs. As long
as these public institutions remain sufficiently opaque in their use of race,
reviewing courts like ours will be hard pressed to find anything short of good
faith and narrow tailoring. In the world post-Grutter, courts are enjoined to take
universities at their word.
                                          III
      The Supreme Court’s narrow tailoring jurisprudence has been reliably
tethered, at least before 2003, to the principle that whenever the government
divides citizens by race, which is itself an evil that can only be justified in the
most compelling circumstances, that the means chosen will inflict the least harm
possible, see Bakke, 438 U.S. at 308 (opinion of Powell, J.), and fit the compelling
goal “so closely that there is little or no possibility that the motive for the
classification was illegitimate racial prejudice or stereotype.” Croson, 488 U.S.
at 493; see also Kimel v. Fla. Bd. of Regents, 528 U.S. 62, 84 (2000) (“[W]hen a
State discriminates on the basis of race . . . , we require a tighter fit between the
discriminatory means and the legitimate ends they serve.”). Grutter abandoned
this principle and substituted in its place an amorphous, untestable, and above
all, hopelessly deferential standard that ensures that race-based preferences in
university admissions will avoid meaningful judicial review for the next several
decades.
      My disagreement with Grutter is more fundamental, however. Grutter’s
failing, in my view, is not only that it approved an affirmative action plan
incapable of strict scrutiny, but more importantly, that it approved the use of
race in university admissions as a compelling state interest at all.
      The idea of dividing people along racial lines is artificial and antiquated.
Human beings are not divisible biologically into any set number of races.22 A

      22
         See Alexander & Schwarzschild, 21 CONST. COMMENT. at 6 & n.10 (“There is broad
scholarly support for this proposition. See, e.g., NAOMI ZACK, PHILOSOPHY OF SCIENCE AND

                                          83
    Case: 09-50822 Document: 00511354149 Page: 84 Date Filed: 01/18/2011



                                       No. 09-50822

world war was fought over such principles. Each individual is unique. And yet,
in 2010, governmental decisionmakers are still fixated on dividing people into
white, black, Hispanic, and other arbitrary subdivisions. The University of
Texas, for instance, segregates student admissions data along five racial classes.
See, e.g., 2008 Top Ten Percent Report at 6 (reporting admissions data for White,
Native-American, African-American, Asian-American, and Hispanic students).
That is not how society looks any more, if it ever did.
       When government divides citizens by race, matters are different.23
Government-sponsored discrimination is repugnant to the notion of human
equality and is more than the Constitution can bear. See Grutter, 539 U.S. at
388 (Kennedy, J., dissenting) (“Preferment by race, when resorted to by the
State, can be the most divisive of all policies, containing within it the potential
to destroy confidence in the Constitution and the idea of equality.”). There are
no de minimis violations of the Equal Protection Clause, and when government
undertakes any level of race-based social engineering, the costs are enormous.
Not only are race-based policies inherently divisive, they reinforce stereotypes
that groups of people, because of their race, gender, or ethnicity, think alike or
have common life experiences. The Court has condemned such class-based
presumptions repeatedly. See, e.g., United States v. Virginia, 518 U.S. 515, 533
(1996) (“Supposed ‘inherent differences’ are no longer accepted as a ground for
race or national origin classifications.”); Shaw, 509 U.S. at 647 (rejecting the



RACE 58–62 (2002); JOSEPH L. GRAVES, JR., THE EMPEROR’S NEW CLOTHES: BIOLOGICAL
THEORIES OF RACE AT THE MILLENNIUM (2001); Joshua M. Glasgow, On the New Biology of
Race, 100 J. PHIL. 456 (2003).”).
       23
          See Alexander & Schwarzschild, 21 CONST. COMMENT. at 6–7 (“[W]hen the
government classifies people racially and ethnically, and then makes valuable entitlements
such as admission to a university turn on those classifications, . . . that very fact encourages
people to think that ‘races’ are real categories, not bogus ones, and that one’s race is an
exceedingly important rather than a superficial fact about oneself and others. In other words,
it encourages people to pay close attention to race and to think in racial terms.”).

                                              84
    Case: 09-50822 Document: 00511354149 Page: 85 Date Filed: 01/18/2011



                                       No. 09-50822

notion “that members of the same racial group—regardless of their age,
education, economic status, or the community in which they live—think alike,
share the same . . . interests,” or have a common viewpoint about significant
issues); Wygant, 476 U.S. at 316 (Stevens, J., dissenting) (the “premise that
differences in race, or the color of a person’s skin, reflect real differences . . . is
utterly irrational and repugnant to the principles of a free and democratic
society”). I do not see how racial discrimination in university admissions is any
less repugnant to the Constitution.                If anything, government-sponsored
discrimination in this context presents an even greater threat of long-term
harm.24
       For the most part, college admissions is a zero-sum game. Whenever one
student wins, another loses. The entire competition, encouraged from age five
on, is premised on individual achievement and promise.25 It is no exaggeration

      24
         Professor Cohen succinctly describes some of the effects of racial and ethnic
preferences in higher education:

       1. preference divides the society in which it is awarded;
       2. it establishes a precedent in excusing admitted racial discrimination to achieve
           political objectives;
       3. it corrupts the universities in which it is practiced, sacrificing intellectual values
           and creating pressures to discriminate by race in grading and graduation;
       4. . . .
       5. it obscures the real social problem of why so many minority students are not
           competitive academically;
       6. it obliges a choice of some few ethnic groups, which are to be favored above all
           others;
       7. . . .
       8. it removes incentives for academic excellence and encourages separatism among
           racial and ethnic minorities;
       9. it mismatches students and institutions, increasing the likelihood of failure for
           many minority students; and
       10. it injures race relations over the long haul.

CARL COHEN & JAMES P. STERBA, AFFIRMATIVE ACTION & RACIAL PREFERENCE 109 (2003).
      25
          For example, in the School of Architecture, the School of Fine Arts, and certain
honors programs, where aptitude is essential, the University requires special portfolio,
audition, and other requirements. See ante at 23 n.87. In these and other impacted programs

                                              85
    Case: 09-50822 Document: 00511354149 Page: 86 Date Filed: 01/18/2011



                                     No. 09-50822

to say that the college application is 18 years in the making and is an unusually
personal experience: the application presents a student’s best self in the hopes
that her sustained hard work and experience to date will be rewarded with
admission. Race-based preferences break faith with this expectation by favoring
a handful of students based on a trait beyond the control of all. See Bakke, 438
U.S. at 361 (opinion of Brennan, White, Marshall & Blackmun, JJ.)
(“[A]dvancement sanctioned, sponsored, or approved by the State should ideally
be based on individual merit or achievement, or at least on factors within the
control of the individual . . . .”). Given the highly personal nature of the college
admissions process, this kind of class-based discrimination poses an especially
acute threat of resentment and its corollary—entitlement. More fundamentally,
it “assures that race will always be relevant in American life, and that the
ultimate goal of eliminating entirely from governmental decisionmaking such
irrelevant factors as a human being’s race will never be achieved.” Croson, 488
U.S. at 495 (citation and internal quotation marks omitted).
       Yesterday’s racial discrimination was based on racial preference; today’s
racial preference results in racial discrimination. Changing the color of the
group discriminated against simply inverts, but does address, the fundamental
problem: the Constitution prohibits all forms of government-sponsored racial
discrimination. Grutter puts the Supreme Court’s imprimatur on such ruinous
behavior and ensures that race will continue to be a divisive facet of American
life for at least the next two generations. Like the plaintiffs and countless other
college applicants denied admission based, in part, on government-sponsored
racial discrimination, I await the Court’s return to constitutional first principles.




where student demand outstrips available space, the University recognizes and uses merit as
the decisive consideration in admission. I do not see why excellence and merit warrant less
consideration in the University’s other disciplines.

                                            86